American Beacon Funds 4151Amon Carter Boulevard Fort Worth, TX 76155 December , 2013 Dear Shareholder: The enclosed proxy materials relate to a Special Meeting of Shareholders (“Meeting”) of the American Beacon S&P 500 Index Fund (“AB Fund”), a series of American Beacon Funds (“AB Trust”), to be held on January 21, 2014. The AB Fund operates as a feeder fund under a master-feeder structure.This means that the AB Fund invests all of its investable assets in another registered investment company that has a substantially similar investment objective and investment restrictions, which purchases securities for investment. The AB Fund invests substantially all of its assets in the State Street Equity 500 Index Portfolio (“Master Fund”), a series of State Street Master Funds (“Master Trust”). Under the terms of a Participation Agreement among the AB Trust, on behalf of the AB Fund, the Master Fund and SSgA Funds Management, Inc., the Master Fund’s investment adviser, the AB Fund is required to call a shareholders meeting to seek instructions from AB Fund shareholders regarding how the AB Fund will vote its interest on matters pertaining to the Master Fund.The Master Trust is holding a special meeting of its interestholders.Accordingly, the AB Fund is seeking your instructions regarding how to vote the AB Fund’s interest in the Master Fund in connection with the proposals described below (“Master Fund Proposals”): Master Fund Proposals To elect a Board of Trustees of the Master Trust. To approve an Amended and Restated Agreement and Declaration of Trust for the Master Trust. To change or eliminate certain fundamental investment restrictions of the Master Fund. To convert the Master Fund’s investment objective from fundamental to non-fundamental. AB Fund Proposal The AB Fund’s fundamental investment restrictions are substantially similar to those of the Master Fund.The AB Fund is seeking shareholder approval of changes to the AB Fund’s investment restrictions (“AB Fund Proposal” and, together with the Master Fund Proposals, the “Proposals”), which correspond to the proposed changes to the Master Fund’s investment restrictions.If shareholders approve the AB Fund Proposal, the proposed changes to the AB Fund’s investment restrictions would be implemented only if the Master Fund’s interestholders approve the corresponding proposed changes to the Master Fund’s investment restrictions. If the Master Fund’s interestholders do not approve one or more of the proposed changes to the Master Fund’s investment restrictions, the corresponding proposed changes to the AB Fund’s investment restrictions will not become effective, even if such changes are approved by the AB Fund’s shareholders. To change or eliminate the AB Fund’s fundamental investment restrictions to the extent that corresponding changes to the Master Fund’s fundamental investment restrictions are approved by the Master Fund’s interestholders. To transact any other business as may properly come before the Meeting. The enclosed proxy statement details these Proposals. For your convenience, we have provided a question and answer section that offers a brief overview of the issues for which your vote is requested. The Proxy Statement itself provides greater detail about the Proposals, why they are being made and how they apply to the AB Fund. Please read these materials carefully. The AB Board is making no recommendations with respect to Master Fund Proposals 1 through 3 and unanimously recommends that shareholders vote AGAINST Master Fund Proposal 4.The AB Board unanimously recommends that shareholders vote FOR AB Fund Proposal 5. Please review the attached Proxy Statement carefully and cast your vote on the Proposals. Conclusion Your vote is important no matter how many shares you own.Voting your shares now will allow you as an AB Fund shareholder to avoid the costs and inconvenience of any follow-up mail or telephone solicitation for your vote.Please take a moment now to review the proxy materials and complete, sign, date and return the enclosed proxy card promptly in the enclosed postage-paid envelope.Alternatively, you may vote via telephone, the Internet or in person.Please refer to the proxy card for instructions to vote by telephone or the Internet. If we do not hear from you by January 14, 2014, we or our proxy solicitor may contact you again for your vote.If you have any questions about these materials, please call us at [1-866-412-8384]. Thank you for your vote and for your continued investment in the AB Fund. Sincerely, Gene L. Needles, Jr. President American Beacon Funds 2 American Beacon Funds 4151Amon Carter Boulevard Fort Worth, TX 76155 NOTICE OF A SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (“Meeting”) of the American Beacon S&P 500 Index Fund (“AB Fund”), a series of American Beacon Funds (“AB Trust”), will be held at 2:00 p.m. Central Time on January 21, 2014, at American Beacon Advisors, Inc., 4151Amon Carter Boulevard, First Floor, Flagship Room, Fort Worth, Texas 76155. The AB Fund operates as a feeder fund under a master-feeder structure.This means that the AB Fund invests all of its investable assets in another registered investment company that has a substantially similar investment objective and investment restrictions, which purchases securities for investment. The AB Fund invests substantially all of its assets in the State Street Equity 500 Index Portfolio (“Master Fund”), a series of State Street Master Funds (“Master Trust”). Under the terms of a Participation Agreement among the AB Trust, on behalf of the AB Fund, the Master Fund and SSgA Funds Management, Inc., the Master Fund’s investment adviser, the AB Fund is required to call a shareholders meeting to seek instructions from AB Fund shareholders regarding how the AB Fund will vote its interest on matters pertaining to the Master Fund.The Master Trust is holding a special meeting of its interestholders.Accordingly, the AB Fund is seeking your instructions regarding how to vote the AB Fund’s interest in the Master Fund in connection with the proposals described below (“Master Fund Proposals”): Master Fund Proposals To elect a Board of Trustees of the Master Trust. To approve an Amended and Restated Agreement and Declaration of Trust for the Master Trust. To change or eliminate certain fundamental investment restrictions of the Master Fund. To convert the Master Fund’s investment objective from fundamental to non-fundamental. - i - AB Fund Proposal The AB Fund’s fundamental investment restrictions are substantially similar to those of the Master Fund.The AB Fund is seeking shareholder approval of changes to the AB Fund’s investment restrictions (“AB Fund Proposal” and, together with the Master Fund Proposals, the “Proposals”), which correspond to the proposed changes to the Master Fund’s investment restrictions.If shareholders approve the AB Fund Proposal, the proposed changes to the AB Fund’s investment restrictions would be implemented only if the Master Fund’s interestholders approve the corresponding proposed changes to the Master Fund’s investment restrictions.If the Master Fund’s interestholders do not approve one or more of the proposed changes to the Master Fund’s investment restrictions, the corresponding proposed changes to the AB Fund’s investment restrictions will not become effective, even if such changes are approved by the AB Fund’s shareholders. To change or eliminate the AB Fund’s fundamental investment restrictions to the extent that corresponding changes to the Master Fund’s fundamental investment restrictions are approved by the Master Fund’s interestholders. To transact any other business as may properly come before the Meeting. Only holders of record at the close of business on November 25, 2013 (“Record Date”) of shares of beneficial interest in the AB Fund are entitled to receive notice of, and vote at, the Meeting and any adjournments thereof. By Order of the Board of Trustees, Rosemary K. Behan Secretary Fort Worth, Texas December , 2013 - ii - YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES YOU OWN It is important that you vote even if your account was closed after the November 25, 2013 Record Date. Please indicate your voting instructions on the enclosed proxy card, sign and date the card, and return the card by mail in the postage-paid envelope provided.If you do not reply, or if you sign, date and return the proxy card, but give no voting instructions, your shares will be voted on the Master Fund Proposals in the same proportion as the shares of AB Fund shareholders who do give voting instructions, and “FOR” the AB Fund Proposal. To avoid the expense and inconvenience of further solicitations for your vote, please mail your proxy card promptly. As an alternative to voting the proxy card by mail, you may vote by telephone, the Internetor in person.To vote by telephone or the Internet, please follow the instructions listed on the proxy card.Any shareholder proposal submitted to a vote at the Meeting may be voted only in person or by written proxy.If we have not received your voting instructions by January 14, 2014, we may contact you again for your vote. Notice to Corporations and Partnerships:proxy cards submitted but not signed by the appropriate persons as set forth in the voting instructions on the proxy cards will not be voted. - iii - American Beacon Funds 4151Amon Carter Boulevard Fort Worth, TX 76155 INFORMATION TO HELP YOU UNDERSTAND AND VOTE ON THE PROPOSALS While we strongly encourage you to read the full text of the enclosed Proxy Statement, we also are providing the following brief overview of the proposals in the Proxy Statement (“Proposals”), in “Question and Answer” format, to help you understand and vote on the Proposals.Your vote is important.Please vote. Q: Why are you sending me this information? A:You are receiving these materials because on November 25, 2013, you owned shares of the American Beacon S&P 500 Index Fund (“AB Fund”), a series of the American Beacon Funds Trust (“AB Trust”).The AB Fund operates as a feeder fund under a master-feeder structure.This means that the AB Fund invests all of its investable assets in another registered investment company that has a substantially similar investment objective and investment restrictions, which purchases securities for investment. The AB Fund invests substantially all of its assets in the State Street Equity 500 Index Portfolio (“Master Fund”), a series of State Street Master Funds (“Master Trust”). Under the terms of a Participation Agreement among the AB Trust, on behalf of the AB Fund, the Master Fund and SSgA Funds Management, Inc. (“SSgA FM”), the Master Fund’s investment adviser, the AB Fund is required to call a shareholders meeting to seek instructions from AB Fund shareholders regarding how the AB Fund will vote its interest on matters pertaining to the Master Fund.The Master Trust is holding a special meeting of its interestholders.Accordingly, the AB Fund is seeking your instructions regarding how to vote the AB Fund’s interest in the Master Fund in connection with the proposals described below (“Master Fund Proposals”): Master Fund Proposals To elect a Board of Trustees of the Master Trust. To approve an Amended and Restated Agreement and Declaration of Trust for the Master Trust. To change or eliminate certain fundamental investment restrictions of the Master Fund. - 1 - To convert the Master Fund’s investment objective from fundamental to non-fundamental. AB Fund Proposal The AB Fund’s fundamental investment restrictions are substantially similar to those of the Master Fund.The AB Fund is seeking shareholder approval of changes to the AB Fund’s investment restrictions (“AB Fund Proposal” and, together with the Master Fund Proposals, the “Proposals”), which correspond to the proposed changes to the Master Fund’s investment restrictions.If shareholders approve the AB Fund Proposal, the proposed changes to the AB Fund’s investment restrictions would be implemented only if the Master Fund’s interestholders approve the corresponding proposed changes to the Master Fund’s investment restrictions.If the Master Fund’s interestholders do not approve one or more of the proposed changes to the Master Fund’s investment restrictions, the corresponding proposed changes to the AB Fund’s investment restrictions will not become effective, even if such changes are approved by the AB Fund’s shareholders. To change or eliminate the AB Fund’s fundamental investment restrictions to the extent that corresponding changes to the Master Fund’s fundamental investment restrictions are approved by the Master Fund’s interestholders. To transact any other business as may properly come before the Meeting. Master Fund Proposals Q: What information has the Master Fund provided about the Master Fund Proposals? A: The Master Fund has provided the information below regarding the Master Fund Proposals in a “Question and Answer” section preceding the Master Trust Proxy Statement. Certain changes have been made in order to incorporate this information into this overview. Proposal 1. To Elect a Board of Trustees of the Master Trust. Q:What are shareholders being asked to do? A:You are being asked to elect a Board of Trustees of the Master Trust which includes the existing Trustees of the Master Trust as well as certain of the current Trustees of other funds sponsored by SSgA FM. Approval is also being sought from shareholders of the other funds in the Master Trust (“Master Trust Funds”) and the funds in two other trusts in the SSgA FM fund complex, State Street Institutional Investment Trust and SSgA Funds (each an “SSgA FM Trust” and, together with the Master Trust, the “SSgA FM Trusts”), to elect the same nominees to the Board of Trustees for those SSgA FM Trusts. The Boards of Trustees of the Master Trust and the other SSgA FM Trusts separately have determined that it is in - 2 - the best interests of each fund in the applicable SSgA FM Trust to consolidate oversight of the funds by aligning the membership of the Boards of Trustees of SSgA FM Trusts with one another so that the funds are overseen by the same group of trustees. Q:Why does the Master Fund’s Board recommend this proposal? A:The Master Fund’s Board believes that a consolidated board structure will benefit each fund in the Master Trust and the other funds in SSgA FM Trusts by, among other things, promoting: (i) transparency and effective communications among the trustees of SSgA FM Trusts, consistent with preserving the quality of the decision-making by the Trustees, (ii) enhanced effectiveness of board oversight of the funds in the Master Trust and the funds in the other SSgA FM Trusts, their management and other service providers and (iii) a more efficient use of resources by management, which may enhance management’s productivity and lead to long-term cost savings for the Master Fund. Additionally, the Master Fund’s Board believes that the Master Fund would benefit from the diversity of background and experience of the nominees. Q:Will a majority of the Trustees be independent of SSgA FM? A:Yes, if all of the nominees are elected, eight (8) of the ten (10) Trustees of the Master Fund would be independent of SSgA FM. Proposal 2. To Approve an Amended and Restated Agreement and Declaration of Trust for the Master Trust. Q:Why is this change being proposed by the Master Trust? A:The Master Trust’s Declaration of Trust is the document that governs the corporate actions of the Master Trust and the Master Trust Funds. It sets forth, among other things, details regarding the organization of the Master Trust and of the Master Trust Funds, shareholder rights, powers of the board and the characteristics of Master Trust Fund shares.The proposed Amended and Restated Declaration of Trust includes a number of provisions intended to make the administration of the Master Trust Funds more efficient and to provide more flexibility for the operations of the Master Trust Funds. For example, the proposed Amended and Restated Declaration of Trust would eliminate the requirement that shareholders vote to authorize certain matters related to the Master Trust Funds. Shareholders of other mutual funds advised by SSgA FM are also expected to consider adopting the same form of declaration of trust, modified as appropriate, so that, if approved by shareholders, all of those mutual funds would operate under the same form of declaration of trust as the Master Trust to promote efficiency and provide other potential benefits as described in this Proxy Statement. - 3 - Q:What effect would the adoption of the Amended and Restated Declaration of Trust have on the Master Fund? A:A description of certain material differences between the Master Trust’s current Declaration of Trust and the proposed Amended and Restated Agreement and Declaration of Trust is set forth in Proposal 2 of the attached proxy statement.Adoption of the proposed Amended and Restated Declaration of Trust would not alter in any way the Trustees’ existing fiduciary obligations to act with due care and in the shareholders’ interests, nor will the Master Fund’s current investments or investment policies change by virtue of the adoption of the Amended and Restated Declaration of Trust. The Master Trust’s proposed Declaration of Trust would, among other things, authorize the Trustees, under certain circumstances, to approve the reorganization of the Master Fund with another mutual fund without shareholder approval. Such mergers are permitted without a vote of shareholders under various circumstances pursuant to an existing U.S. Securities Exchange Commission (“SEC”) rule. The Board of the Master Trust has not approved or considered any such merger. However, SSgA FM has informed the Board that it expects in the future potentially to recommend that one or more of the Master Trust Funds be combined with other comparable funds managed by SSgA FM. The Board of the Master Trust would consider any such proposal on its merits.Should shareholders approve the Master Trust’s proposed Declaration of Trust, such shareholders would not have the ability under the Master Trust’s organizational document to vote on any such combination. Proposal 3. To Change or Eliminate Certain Fundamental Investment Restrictions of the Master Fund. Q:What is the purpose of these proposed changes? A:Generally, the purpose of these proposed changes is to increase the Master Fund’s investment flexibility by removing what SSgA FM believes to be outdated, and/or unnecessarily restrictive policies, and to reduce administrative and compliance burdens on the Master Fund and SSgA FM by simplifying these fundamental investment restrictions and bringing them more closely in line with those of other funds in SSgA FM Trusts. Q:Will these changes result in changes to the Master Fund’s investment approach? A:No. SSgA FM has informed the Trustees of the Master Trust that it does not currently anticipate any changes in the way the Master Fund is managed as a result of these proposed changes. Shareholder approval now of a change to, or elimination of, a fundamental investment restriction will eliminate the need for the Master Fund to solicit shareholder approval in the future to adapt to changing circumstances. Q:How will these changes affect the AB Fund? A:SSgA FM, and the Board of the Master Trust, believe that maintaining the current fundamental investment restrictions could prevent the Master Fund from taking - 4 - advantage of investment opportunities and/or responding to changing regulations in the future — at least without incurring the delays and costs that would be associated with seeking interestholder approval— and that, as a result, the changes have the potential to benefit both the Master Fund and its interestholders (including the AB Fund). If interestholders vote now to approve the proposed changes to Master Fund’s fundamental investment restrictions, interestholders will not have the right to vote in the future prior to the Master Fund engaging in an investment practice newly permitted by the Master Fund’s revised fundamental investment restrictions.Alignment of the Master Fund’s investment restrictions with the other Master Trust Funds and with those of other mutual funds managed by SSgA FM would increase the likelihood that the Master Fund will qualify to participate in merger transactions without interestholder approval under an existing SEC rule (in a case where the Master Fund qualifies to participate in a merger transaction without interestholder approval, interestholders would not be asked to vote on the merger). Proposal 4. To Convert the Master Fund’s Investment Objective from Fundamental to Non-Fundamental. Q:How will this change affect the AB Fund? A:Making this change will empower the Trustees of the Master Trust to approve changes to the Master Fund’s investment objective in the future without the delay and expense of a interestholder vote. If this proposal is approved, interestholders (including the AB Fund) will not have the right to vote on any future change to the Master Fund’s investment objective. Q:If approved, will SSgA FM be proposing changes to the Master Fund’s investment objective? A:No, SSgA FM has no present intention of proposing that the Trustees of the Master Trust consider changing the Master Fund’s investment objective. If the Trustees of the Master Trust were ever to approve a change to the Master Fund’s investment objective, shareholders would receive advance notice and the Master Fund’s Prospectus would be modified accordingly. AB Fund Proposal Q: What is the purpose of the AB Fund Proposal? A: The AB Fund’s fundamental investment restrictions are substantially similar to those of the Master Fund. The AB Fund is seeking shareholder approval of changes to the AB Fund’s investment restrictions (“AB Fund Proposal” and, together with the Master Fund Proposals, the “Proposals”), which correspond to the proposed changes to the Master Fund’s investment restrictions. If shareholders approve the AB Fund Proposal, the proposed changes to the AB Fund’s investment restrictions would be implemented only if the Master Fund’s interestholders approve the corresponding proposed changes to the Master Fund’s investment restrictions. If the Master Fund’s interestholders do not - 5 - approve one or more of the proposed changes to the Master Fund’s investment restrictions, the corresponding proposed changes to the AB Fund’s investment restrictions will not become effective, even if such changes are approved by the AB Fund’s shareholders. Q: Will the AB Fund pay for the Proxy Statement and related costs? A: No, SSgA FM will bear all costs related to the Proxy Statement. Q: How does the AB Board recommend that I vote with respect to each Proposal? A: The AB Board is making no recommendations with respect to Master Fund Proposals 1 through 3 and unanimously recommends that shareholders vote AGAINST Master Fund Proposal 4.The AB Board unanimously recommends that shareholders vote FOR AB Fund Proposal 5. Q: How do I vote my shares? A: Please indicate your voting instructions on the enclosed proxy card, sign and date the card, and return the card by mail in the postage-paid envelope provided.As an alternative to voting the proxy card by mail, you may vote by telephone, the Internet or in person.To vote by telephone or the Internet, please follow the instructions listed on the proxy card.If you will attend the Meeting and vote in person, please let us know by calling 1-866-412-8384. Q: Whom should I call for additional information about the Proxy Statement? A: If you have any questions about any Proposal or need assistance voting your shares, please call 1-866-412-8384. - 6 - American Beacon Funds 4151Amon Carter Boulevard Fort Worth, TX 76155 PROXY STATEMENT Special Meeting of Shareholders to be Held on January 21, 2014 This document is a Proxy Statement for the American Beacon S&P 500 Index Fund (“AB Fund”), a series of American Beacon Funds (“AB Trust”).The AB Fund operates as a feeder fund under a master-feeder structure.This means that the AB Fund invests all of its investable assets in another registered investment company that has a substantially similar investment objective and investment restrictions, which purchases securities for investment. The AB Fund pursues its investment objective by investing substantially all of its assets in the State Street Equity 500 Index Portfolio (“Master Fund”), a series of State Street Master Funds (“Master Trust”). Under the terms of a Participation Agreement among the AB Trust, on behalf of the AB Fund, the Master Fund and SSgA Funds Management, Inc., the Master Fund’s investment adviser (“SSgA FM”), the AB Fund is required to call a shareholders meeting to seek instructions from AB Fund shareholders regarding how the AB Fund will vote its interest on matters pertaining to the Master Fund.The Master Trust is holding a special meeting of its interestholders.Accordingly, the AB Fund is seeking your instructions regarding how to vote the AB Fund’s interest in the Master Fund in connection with the proposals described below under the heading“Master Fund Proposals.” The AB Fund’s fundamental investment restrictions are substantially similar to those of the Master Fund.The AB Fund is seeking shareholder approval of changes to the AB Fund’s investment restrictions (“AB Fund Proposal” and, together with the Master Fund Proposals, the “Proposals”), which correspond to the proposed changes to the Master Fund’s investment restrictions.If shareholders approve the AB Fund Proposal, the proposed changes to the AB Fund’s investment restrictions would be implemented only if the Master Fund’s interestholders approve the corresponding proposed changes to the Master Fund’s investment restrictions.If the Master Fund’s interestholders do not approve one or more of the proposed changes to the Master Fund’s investment restrictions, the corresponding proposed changes to the AB Fund’s investment restrictions will not become effective, even if such changes are approved by the AB Fund’s shareholders. Summarized below are Proposals (1) through (6), which the shareholders of the AB Fund are being asked to consider: Master Fund Proposals To elect a Board of Trustees of the Master Trust. To approve an Amended and Restated Agreement and Declaration of Trust for the Master Trust. To change or eliminate certain fundamental investment restrictions of the Master Fund. To convert the Master Fund’s investment objective from fundamental to non-fundamental. AB Fund Proposal To change or eliminate the AB Fund’s fundamental investment restrictions to the extent that corresponding changes to the Master Fund’s fundamental investment restrictions are approved by the Master Fund’s interestholders. To transact any other business as may properly come before the Meeting. This Proxy Statement is furnished by, and on behalf of, the Board of Trustees of the AB Trust (each member thereof, an “AB Trustee,” and collectively, the “AB Trustees” or “AB Board”) to be used at the Special Meeting of Shareholders of the AB Fund (“Meeting”), and any adjournments thereof.Shareholders of the AB Fund will vote to provide instructions as to how - 7 - to vote the AB Fund’s interest with respect to the Proposals that relate to the Master Fund. The Shareholders are also being asked to approve changes to the AB Fund’s investment restrictions, which correspond to the proposed changes to the Master Fund’s investment restrictions. The Meeting will be held at 2:00 p.m. Central Time on January 21, 2014, at the offices of American Beacon Advisors, Inc. (“Manager”).The Manager serves as manager and administrator to the AB Fund.Foreside Fund Services, LLC, located at Three Canal Plaza, Suite 100, Portland, Maine 04101, serves as the AB Fund’s distributor and principal underwriter.The purpose of the Meeting is set forth in the accompanying Notice.This Proxy Statement and accompanying proxy card will be mailed to shareholders on or about December 30, 2013. In connection with the Proposals that relate to the Master Fund, the AB Fund, as a shareholder of the Master Fund, will vote its interest in the Master Fund in the same proportion as the vote of its shareholders on each Proposal.The AB Fund will vote shares for which it receives no voting instructions in the same proportion as the shares for which it does receive voting instructions.Because the AB Fund’s votes are proportionate to its percentage interest in the Master Fund, the majority of the Master Fund’s shareholders could approve an action against which a majority of the outstanding voting securities of the AB Fund votes. - 8 - OVERVIEW Purpose of the Proxy Statement and Proxy Solicitation The Master Trust is holding a vote of its interestholders and the AB Fund is seeking your instructions regarding how to vote the AB Fund’s interest in the Master Fund.Interestholders of the Master Trust as of October 31, 2013 (“Master Trust Record Date”) are eligible to vote at a Special Meeting of the Master Trust interestholders scheduled for December 19, 2013 (“Master Trust Special Meeting”).Under the terms of a Participation Agreement among the AB Trust, on behalf of the AB Fund, the Master Fund and SSgA Funds Management, Inc., the Master Fund’s investment adviser (“SSgA FM”), the AB Fund is required to call a shareholder meeting to seek instructions from AB Fund shareholders regarding how the AB Fund will vote its interest on matters pertaining to the Master Fund. The Master Fund’s management has agreed to propose and recommend that the Master Trust Special Meeting be adjourned with respect to the Master Fund until January 22, 2014 to provide the AB Fund with the opportunity to hold the Meeting and solicit instructions from shareholders regarding how the AB Fund will vote its interest on the Master Fund Proposals in accordance with the terms of the Participation Agreement.The Master Fund’s management is not obligated to propose and recommend the adjournment of the Master Trust Special Meeting with respect to the Master Fund as to Master Fund Proposals 1 and 2 if, in light of the votes cast by other interestholders of the Master Trust or the Master Fund, as applicable, the AB Fund’s votes would not affect the outcome of the voting on such matter. The AB Fund’s fundamental investment restrictions are substantially similar to those of the Master Fund.The AB Fund is seeking shareholder approval of changes to the AB Fund’s investment restrictions (“AB Fund Proposal” and, together with the Master Fund Proposals, the “Proposals”), which correspond to the proposed changes to the Master Fund’s investment restrictions.If shareholders approve the AB Fund Proposal, the proposed changes to the AB Fund’s investment restrictions would be implemented only if the Master Fund’s interestholders approve the corresponding proposed changes to the Master Fund’s investment restrictions.If the Master Fund’s interestholders do not approve one or more of the proposed changes to the Master Fund’s investment restrictions, the corresponding proposed changes to the AB Fund’s investment restrictions will not become effective, even if such changes are approved by the AB Fund’s shareholders. The Proposals are described in detail below: - 9 - Master Fund Proposals Proposal 1.To elect the following as Trustees of the Master Trust: William L. Marshall, Patrick J. Riley, Richard D. Shirk, Bruce D. Taber, Scott F. Powers, Michael F. Holland, William L. Boyan, Rina K. Spence, Douglas T. Williams and James E. Ross. Proposal 2.To approve an Amended and Restated Agreement and Declaration of Trust for the Master Trust. Proposal 3.To change or eliminate certainfundamental investment restrictions of the Master Fund, as described below: Proposal 3.A.To approve an amendment to the Master Fund’s fundamental investment restriction with respect to concentrating investments in an industry; Proposal 3.B.To approve an amendment to the Master Fund’s fundamental investment restrictions with respect to borrowing money and issuing senior securities; Proposal 3.C.To approve an amendment to the Master Fund’s fundamental investment restriction with respect to making loans; Proposal 3.D.To approve an amendment to the Master Fund’s fundamental investment restriction with respect to investment in commodities and commodity contracts; Proposal 3.E.To approve an amendment to the Master Fund’s fundamental investment restriction with respect to investment in real estate; Proposal 3.F.To approve an amendment to the Master Fund’s fundamental investment restriction with respect to participation in the underwriting of securities; and Proposal 3.G. To approve the elimination of the Master Fund’s fundamental investment restrictions with respect to diversification of investments. Proposal 4.To make the fundamental investment objective of the Master Fund non-fundamental. AB Fund Proposal Proposal 5. To change or eliminate the AB Fund’s fundamental investment restrictions to the extent that corresponding changes to the Master Fund’s fundamental investment restrictions are approved by the Master Fund’s - 10 - interestholders as described below: Proposal 5.A.To approve an amendment to the AB Fund’s fundamental investment restriction with respect to concentrating investments in an industry; Proposal 5.B.To approve an amendment to the AB Fund’s fundamental investment restrictions with respect to borrowing money and issuing senior securities; Proposal 5.C.To approve an amendment to the AB Fund’s fundamental investment restriction with respect to making loans; Proposal 5.D.To approve an amendment to the AB Fund’s fundamental investment restriction with respect to investment in commodities and commodity contracts; Proposal 5.E.To approve an amendment to the AB Fund’s fundamental investment restriction with respect to investment in real estate; Proposal 5.F.To approve an amendment to the AB Fund’s fundamental investment restriction with respect to participation in the underwriting of securities; and Proposal 5.G.To approve the elimination of the AB Fund’s fundamental investment restriction with respect to diversification of investments. Proposal 6.To transact any other business as may properly come before the Meeting. Procedural Information Related to this Proxy Solicitation Voting The Master Fund is holding a vote of its interestholders and the AB Fund is seeking your instructions regarding how to vote the AB Fund’s interest in the Master Fund.The AB Fund will cast its votes on the Master Fund Proposals in the same proportions as the instructions provided by the AB Fund’s shareholders. If you do not reply, or if you sign, date and return the proxy card, but give no voting instructions, your shares will be voted on the Master Fund Proposals in the same proportion as the shares of AB Fund shareholders who do give voting instructions. In effect, votes on the Master Fund Proposals by AB Fund shareholders will constitute an “instruction” to the AB Fund to vote its interest in the Master Fund in the same proportion as voted at the AB Fund level on the Proposals at the Master Fund level.However, shares represented by an executed and dated proxy card that provides no voting instructions will be voted “FOR” the AB Fund Proposal. The AB Fund’s fundamental investment restrictions are substantially similar to those of the Master Fund.The AB Fund is seeking shareholder approval of changes to the AB Fund’s - 11 - investment restrictions, which correspond to the proposed changes to the Master Fund’s investment restrictions. If shareholders approve the AB Fund Proposal, the proposed changes to the AB Fund’s investment restrictions would be implemented only if the Master Fund’s interestholders approve the corresponding proposed changes to the Master Fund’s investment restrictions. If the Master Fund’s interestholders do not approve one or more of the proposed changes to the Master Fund’s investment restrictions, the corresponding proposed changes to the AB Fund’s investment restrictions will not become effective, even if such changes are approved by the AB Fund’s shareholders. On these matters, each shareholder of the AB Fund shall be entitled to one vote for each dollar of net asset value (number of shares owned times net asset value per share) as to any matter on which the shareholder is entitled to vote, and each fractional dollar amount shall be entitled to a proportionate fractional vote. Solicitations The solicitation of proxies will be made by mail, but also may include telephone communications by the proxy solicitor and/or employees of the Manager who will not receive any compensation from the AB Fund for such solicitation.The Manager has retained Boston Financial Data Services for the purposes of mailing proxy materials to shareholders and tabulating voting results at a cost of approximately $20,000.SSgA FM will bear the costs, fees and expenses incurred by the AB Fund in connection with the Proxy Statement, for fees and expenses of proxy solicitation and tabulation and attorneys relating to the Proxy Statement. “Householding” One copy of this Proxy Statement may be delivered to multiple shareholders who share a single address. If you would like to obtain an additional copy of this Proxy Statement or a copy of the AB Fund’s most recent annual or semi-annual report to shareholders, free of charge, write to American Beacon Advisors, Inc. at 4151Amon Carter Boulevard, MD 2450, Fort Worth, Texas 76155, Attn: Terri L. McKinney, or call 1-866-412-8384.If you received a Proxy Statement for each shareholder at your address and would like to receive a single copy in the future, please contact the Manager as instructed above. The Quorum Requirement and Adjournments Master Fund Meeting Each interestholder of the Master Trust is entitled to one vote for each interest held as to any matter on which such interestholder is entitled to vote and for each fractional interest that is owned, the interestholder is entitled to a proportionate fractional vote.With respect to the Master Trust, thirty percent (30%)of the interests entitled to vote shall constitute a quorum. Proposals 2, 3 and 4 require a greater quorum. Proposal 2 requires the vote of two-thirds of the interests of the Master Trust outstanding and entitled to vote, and each of Proposal 3 and 4 requires the vote of a “majority of the outstanding voting securities” of the Master Fund, as defined in the 1940 Act. Any lesser number shall be sufficient for adjournments.Interests have no preemptive or subscription rights. - 12 - Only interestholders of the Master Fund as of the Master Trust Record Date will be entitled to be present and give voting instructions for the Master Trust with respect to their interests owned as of that Master Trust Record Date. A prompt response on your part will help to ensure that your interests are represented. To the Master Trust’s knowledge, as of the Master Trust Record Date no person owned beneficially more than five percent (5%) of the outstanding interests of any class of any Master Fund’s securities, except as set out in Appendix A to this Proxy Statement. Appendix B sets forth the number of interests of each class of the Master Fund issued and outstanding as of the Master Trust Record Date. Any meeting of interestholders may, by action of the Chair of the meeting, be adjourned from time to time without notice other than announcement at the meeting at which the adjournment is taken with respect to one or more matters to be considered at such meeting to a designated time and place within a reasonable time after the date set for the original meeting, whether or not a quorum is present with respect to such matter. Any question of adjournment submitted to a vote of the interestholders of the Master Fund requires approval by the vote of holders of a majority of the interests present and entitled to vote with respect to the matter or matters adjourned and, if approved, such adjournment shall take place without further notice other than announcement at the meeting at which the adjournment is taken. The person named as proxies will vote those proxies that they are entitled to vote “FOR” a Proposal in favor of such an adjournment, and will vote those proxies required to be voted “AGAINST” a Proposal against such an adjournment. Unless a proxy is otherwise limited in this regard, any interests present and entitled to vote at a meeting may, at the discretion of the proxies named therein, be voted in favor of such an adjournment. An interestholder vote may be taken for a Proposal prior to any adjournment if a quorum is present with respect to such Proposal and sufficient votes have been received for approval of such Proposal. Solicitation of votes may continue to be made without any obligation to provide any additional notice of the adjournment. If an interestholder abstains from voting as to any matter, or if a broker returns a “non-vote” proxy, indicating a lack of authority to vote on a matter, then the interests represented by such abstention or non-vote will be treated as interests that are present at the Master Trust Special Meeting for purposes of determining the existence of a quorum. However, abstentions and broker non-votes will be disregarded in determining the “votes cast” on an issue. For this reason, with respect to Proposals 2, 3 and 4, an abstention or broker non-vote will have the effect of a vote against such matters. An abstention or broker non-vote will have no effect on the result of the vote on Proposal 1, as a vote required is a plurality of the votes cast on the matter. AB Fund Meeting Shareholders of at least one-third of the AB Fund’s shares entitled to vote on the November 25, 2013 (“Record Date”), represented in person or by proxy, constitute a quorum for the AB Fund Meeting.Such a quorum must be present for the transaction of business with respect to each Proposal. In the absence of a quorum, or in the event that a quorum is present at the Meeting but sufficient votes to approve the AB Fund Proposal are not received, the person named as proxies may propose one or more adjournments of the Meeting to permit further solicitation of proxies.If a quorum is present but sufficient votes to approve the AB Fund Proposal are not received, the - 13 - person named as proxies will vote those proxies that they are entitled to vote FOR the AB Fund Proposal in favor of such an adjournment, and will vote those proxies required to be voted AGAINST the AB Fund Proposal against such adjournment. Abstentions and broker non-votes will be counted as shares present for purposes of determining whether a quorum is present but will not be voted FOR or AGAINST any adjournment.Abstentions and broker non-votes will not be counted, however, as votes cast for purposes of determining whether sufficient votes have been received to approve the Proposal.Accordingly, abstentions and broker non-votes effectively will be a vote AGAINST the AB Fund Proposal, for which the required affirmative vote is a majority of the outstanding voting securities of the AB Fund. How Proxies Will Be Voted Shareholders of record at the close of business on the Record Date will be entitled to vote at the Meeting.The individual named as proxy on the enclosed proxy card will vote in accordance with your directions as indicated thereon if your proxy card is received and has been properly executed.The AB Fund will cast its votes on the Master FundProposals in the same proportions as the instructions provided by the AB Fund’s shareholders.If you do not reply, or if you sign, date and return the proxy card, but give no voting instructions, your shares will be voted on the Master Fund Proposals in the same proportion as the shares of AB Fund shareholders who do give voting instructions.However, shares represented by an executed and dated proxy card that provides no voting instructions will be voted “FOR” the AB Fund Proposal. The duly appointed proxies may, in their discretion, vote upon such other matters as may properly come before the Meeting.However, if the AB Fund has received a shareholder proposal to be presented to shareholders at the Meeting within a reasonable time before the proxy solicitation is made, the duly appointed proxies do not have discretionary authority to vote upon such proposals.You may revoke your proxy card by giving another proxy, by letter or telegramrevoking your initial proxy if received by the AB Fund prior to the Meeting, by calling 1-800-XXX-XXXX during regular business hours, or by appearing and voting at the Meeting. A list of the shares of each classof the AB Fund issued and outstanding as of the Record Date is included in Appendix C.A list of shareholders who owned of record five percent (5%) or more of the shares of a class of the AB Fund as of the Record Date is included in Appendix D, as well as information regarding officer ownership of AB Fund shares.The percentage of shares beneficially owned by the AB Trustees and officers, as a group, does not exceed one percent (1%) of the outstanding shares of any class of the AB Fund as of the Record Date. The AB Fund will request broker-dealers, custodians, nominees and fiduciaries to forward proxy materials to the beneficial owners of the shares held of record by such persons.SSgA FM may reimburse such broker-dealers, custodians, nominees and fiduciaries for their reasonable expenses incurred in connection with such proxy solicitation. - 14 - Required Vote Master Fund Proposals Proposal 1, the election of Trustees of the Master Fund, requires a vote by interestholders of the Master Trust. Interestholders of the Master Trust, including the AB Fund, will vote collectively as a single class on the election of each Nominee. The election of each Nominee must be approved by the affirmative vote of a plurality of the Master Trust’s interests voting at the Master Trust Special Meeting at which a quorum is present. Proposal 2, the amendment and restatement of the current declaration of trust, requires a vote by interestholders of the Master Trust. Proposal 2 must receive the affirmative vote of two-thirds of the interests of the Master Trust outstanding and entitled to vote at the Master Trust Special Meeting. Interestholders will vote on Proposal 2 on a Master Trust-level basis. Proposal 3, the modernization and standardization of the Master Fund’s fundamental investment restrictions, requires a vote by interestholders of the Master Fund on each of Proposals 3.A through 3.G. Approval of each of Proposals 3.A through 3.G requires the affirmative vote of a “majority of the outstanding voting securities” of the Master Fund. The “vote of a majority of the outstanding voting securities” is defined in the Investment Company Act of 1940, as amended (the “1940 Act”), as the lesser of the vote of (i) 67% or more of the voting securities of the Master Fund entitled to vote on the Proposal present at the Master Trust Special Meeting or represented by proxy, if more than 50% of the Master Fund’s outstanding voting securities entitled to vote on the Proposal are present or represented by proxy; or (ii) more than 50% of the outstanding voting securities (“1940 Act Majority”) of the Master Fund entitled to vote on the Proposal. The adoption of any of these Proposals is not contingent on the adoption of any other Proposal by interestholders of the Master Fund. Proposal 4, changing the investment objective of the Master Fund from fundamental to non-fundamental, requires a vote by interestholders of the Master Fund. Approval of this Proposal for the Master Fund requires the affirmative vote of a 1940 Act Majority. AB Fund Proposal Proposal 5, to change or eliminate the AB Fund’s fundamental investment restrictions to the extent that corresponding changes to the Master Fund’s fundamental investment restrictions are approved by the Master Fund’s interestholders, requires a vote by AB Fund shareholders on each of Proposals 5.A through 5.G.Approval of Proposals 5.A through 5.G requires the affirmative vote of a 1940 Act Majority. What happens if the Master Fund Proposals are not approved by interestholders of the Master Fund? The approval of each Master Fund Proposal by interestholders of the Master Trust or the Master Fund, as applicable, is not conditioned upon the approval of the Proposal by the interestholders of any other trust or fund. However, if any of Proposals 3.A through 3.G, relating to the modernization and standardization of the Master Fund’s fundamental investment restrictions, is not approved by interestholders of one or more of the Master Trust Funds, but is adopted by the Master Fund, the applicable Board(s) and SSgA FM would determine what steps to take and evaluate any alternative measures, which could include adopting a non-fundamental policy for the Master Fund similar to the current fundamental policy of the feeder fund(s) to - 15 - facilitate continued investment by one or more feeder fund(s) in the Master Fund. If the Master Fund’s interestholders do not approve Proposal 4, the Master Fund’s investment objective will remain fundamental and any future changes to the Fund’s investment objective will require interestholder approval. If the Master Fund’s interestholders do not approve one or more of the proposed changes to the Master Fund’s investment restrictions in described in Proposals 3.A through 3.G, the corresponding proposed changes to the AB Fund’s investment restrictions will not become effective, even if such changes are approved by the AB Fund’s shareholders. What happens if the AB Fund Proposal is not approved by shareholders of the AB Fund? If the AB Fund Proposal is not approved by the AB Fund’s shareholders, and interestholders of the Master Fund approve Proposals 3.A through 3.G, the investment restrictions of the AB Fund would differ from those of the Master Fund, though not substantially.If the AB Fund Proposal is not adopted by the AB Fund’s shareholders the Trustees will consider what action, if any, would be in the best interests of shareholders. MASTER FUND PROPOSALS The information provided below regarding the Master Fund Proposals was, in substance, taken from the Master Trust Proxy Statement dated November 4, 2013, which was filed with the SEC on November 7, 2013. PROPOSAL 1.TO ELECT A BOARD OF TRUSTEES OF THE MASTER TRUST The Master Trust is asking its interestholders, including the Master Fund, to elect ten (10)individuals (the “Nominees”) as members of the Board of Trustees of the Master Trust (“Master Trust Board”). Five of the Nominees are current Trustees of the Master Trust and five of the Nominees, who are current Trustees of two other trusts in SSgA FM fund complex, State Street Institutional Investment Trust and SSgA Funds (each an “SSgA FM Trust” and, together with the Master Trust, the “SSgA FM Trusts”), would be new Trustees of the Master Trust. This Proposal is part of an effort to consolidate the membership of the applicable boards of trustees with oversight responsibility for SSgA FM Trusts. As part of this effort, a meeting of the shareholders of SSgA Funds and State Street Institutional Investment Trust also has been called to act upon a similar proposal to elect the same individuals as trustees of their respective boards. If this Proposal and the similar proposals being presented to shareholders of the other SSgA FM Trusts are approved by shareholders, the majority of the non-exchange traded investment companies in SSgA FM fund complex will be governed by boards comprised of the same individuals (the “Consolidated Board”). The proposal to establish the Consolidated Board is the culmination of discussions among the members of the boards of SSgA FM Trusts and with SSgA FM, during which the Trustees considered a number of best practices for governance of the funds in SSgA FM Trusts. Ultimately, the Master Trust Board determined that the funds in SSgA FM Trusts are likely to - 16 - benefit from the establishment of the Consolidated Board to oversee the operations of the funds in SSgA FM Trusts. Among other things, the Master Trust Board concluded that the establishment of the Consolidated Board can be expected to: (1) promote transparency and effective communications among the trustees of the funds in SSgA FM Trusts, consistent with preserving the quality of the decision-making by the Trustees; (2) promote enhanced effectiveness of board oversight of the funds in SSgA FM Trusts, their management and other service providers; (3) promote a more efficient use of resources by management, which will enhance management’s productivity and potentially lead to a reduction in the cost of such services to the funds in SSgA FM Trusts over time; and (4) improve the long-term prospects for attracting and retaining qualified individuals to serve as independent trustees of SSgA FM Trusts. In addition, the Master Trust Board determined that the Master Trust Funds are likely to benefit from the particular skill sets and other attributes of those Nominees who currently serve as members of SSgA Funds, which individuals are knowledgeable of the role performed by independent trustees of a mutual fund and are familiar with the specific entities and individuals responsible for managing the day-to-day operations of the Master Trust Funds. The members of the Master Trust Board also considered the benefit to the Master Trust Funds and the other SSgA FM Trusts of calling a meeting of interestholders to elect the Nominees at this time. In that regard, the Master Trust Board noted that SSgA FM has agreed to pay all costs associated with holding these interestholder meetings, including the costs associated with taking action on this Proposal (and similar proposals by other SSgA FM Trusts). Prior to taking action to nominate each of the Nominees, the Nominating Committee of the Master Trust Board reviewed the qualifications, experience and background of each of the Nominees. Some of the factors considered by the Nominating Committee included the following, among others: (1) the Nominee’s knowledge in matters relating to the mutual fund industry; (2) any experience possessed by the Nominee as a director or senior officer of other companies; (3) the Nominee’s educational background, reputation for high ethical standards, and professional integrity; (4) any specific financial, technical, or other expertise possessed by the Nominee and the extent to which such expertise would complement the Master Trust Board’s existing mix of skills, core competencies, and qualifications; (5) the Nominee’s perceived ability to contribute to the ongoing functions of the Master Trust Board, including the Nominee’s ability and commitment to attend meetings regularly and work collaboratively with other members of the Master Trust Board; and (6) the Nominee’s ability to qualify as an independent trustee for purposes of the 1940 Act. Based upon all of the foregoing considerations, the Nominating Committee recommended each of the Nominees to the Master Trust Board as a candidate for election as a Trustee. At a meeting of the Master Trust Board held on September 19, 2013, after discussion and further consideration of these matters, the Master Trust Board voted unanimously to nominate each of the Nominees for election by interestholders. Each Nominee has consented to be named in the Master Trust Proxy Statement and to serve as a Trustee of the Master Trust if elected. Who are the Nominees to the Master Trust Board? The Master Trust Board has nominated ten (10) Nominees for election as Trustees of the Master Trust. Interestholders are being asked to elect the Nominees as Trustees of the Master Trust. - 17 - The Nominees are Michael F. Holland, William L. Boyan, Rina K. Spence, Douglas T. Williams and James E. Ross, each of whom is a current member of the Master Trust Board, and William L. Marshall, Patrick J. Riley, Richard D. Shirk, Bruce D. Taber and Scott F. Powers, each of whom is not a current member of the Master Trust Board. Each of William L. Marshall, Patrick J. Riley, Richard D. Shirk, Bruce D. Taber, Michael F. Holland, William L. Boyan, Rina K. Spence and Douglas T. Williams is not an “interested person” of the Master Trust, as defined in the 1940 Act (such individuals are commonly referred to as “Independent Trustees”).Scott F. Powers and James E. Ross are “interested persons” of the Master Trust, as defined in the 1940 Act, because of their affiliations with State Street Global Advisors, the investment management division of State Street Corporation. To further align the boards that oversee the operations of SSgA FM Trusts, on September 19, 2013 and September 26, 2013, respectively, the boards of the other such SSgA FM Trusts also nominated for election each of the Nominees as members of each respective board. If elected, each Nominee will serve as a Trustee of the Master Trust for the lifetime of the Master Trust or until his death, resignation, retirement or removal. If a Trustee sooner dies, resigns or retires, the Master Trust Board may, in its discretion and subject to the 1940 Act, select another person to fill the vacant position. What are the qualifications of the Nominees? Set forth below are the name, year of birth, business experience during the past five years and other directorships of each of the Nominees and other information relating to the professional experiences, attributes and skills relevant to each Nominee’s qualifications to serve as a Trustee of the Master Trust. The Nominees have varied experiences, attributes and skills that may be utilized in overseeing the activities of the Master Trust, reviewing contractual arrangements with companies that provide services to the Master Trust Funds, and reviewing Master Fund performance. Among the attributes or skills common to all Nominees are their ability to (i)review critically, evaluate, question and discuss information provided to them, (ii)interact effectively with the other Trustees, SSgA FM, other service providers, counsel and the independent registered public accounting firm, and (iii)exercise effective and independent business judgment in the performance of their duties as Trustees of the Master Trust. Each Nominee’s ability to perform his or her duties effectively has been attained through the Nominee’s business, consulting, public service and/or academic positions and through experience from service as a member of the Master Trust Board, other investment companies and public companies, or non-profit entities or other organizations as set forth below. Each Nominee’s ability to perform his or her duties effectively also has been enhanced by his or her educational background, professional training, and/or other life experiences. In considering the nomination of Messrs. Powers and Ross, the Master Trust Board also considered the desirable composition of the Master Trust Board and determined that it is appropriate and of benefit to interestholders to have representatives of senior management of the Master Trust Funds serve as members of the Master Trust Board. Following is a summary of the experience, attributes and skills that may be seen to qualify each Nominee to serve on the Master Trust Board. Michael F. Holland: Mr. Holland is an experienced business executive with over 43 years of experience in the financial services industry including 18 years as a portfolio manager of - 18 - another registered mutual fund; his experience includes service as a trustee, director or officer of various investment companies. He has served on the Master Trust Board and related Committees for 14 years (since the Master Trust’s inception) and possesses significant experience regarding operations and history of the Master Trust. William L. Boyan: Mr. Boyan is an experienced business executive with over 41 years of experience in the insurance industry; his experience includes prior service as a trustee, director or officer of various investment companies and charities and an executive position with a major insurance company. He has served on the Master Trust Board and related Committees for 14 years (since the Master Trust’s inception) and possesses significant experience regarding operations and history of the Master Trust. Rina K. Spence: Ms. Spence is an experienced business executive with over 33 years of experience in the health care industry; her experience includes service as a trustee, director or officer of various investment companies, charities and utility companies and chief executive positions for various health care companies. She has served on the Master Trust Board and related Committees for 14 years (since the Master Trust’s inception) and possesses significant experience regarding operations and history of the Master Trust. Douglas T. Williams: Mr. Williams is an experienced business executive with over 40 years of experience in the banking industry; his experience includes service as a trustee or director of various investment companies and charities and senior executive positions of major bank organizations. He has served on the Master Trust Board and related Committees for 14 years (since the Master Trust’s inception) and possesses significant experience regarding operations and history of the Master Trust. James E. Ross: Mr. Ross is an experienced business executive with over 24 years of experience in the financial services industry; his experience includes service as a trustee, director or officer of various investment companies. He has served on the Master Trust Board for six years and as President of the Master Trust for seven years and possesses significant experience regarding the Master Trust’s operations and history. Mr. Ross is also a senior executive officer of State Street Global Advisors. William L. Marshall: Mr. Marshall is an experienced business executive with over 44 years of experience in the financial services industry; his experience includes service as an advisor, trustee, or officer of various investment companies and charities. He has served on the Board of Trustees and related Committees of SSgA Funds for 25 years and possesses significant experience regarding the operations and history of the trust. Patrick J. Riley: Mr. Riley is an experienced business executive with over 38 years of experience in the legal and financial services industries; his experience includes service as a trustee or director of various investment companies and Associate Justice of the Superior Court of the Commonwealth of Massachusetts. He has served on the Board of Trustees and related Committees of SSgA Funds for 25 years and possesses significant experience regarding the operations and history of the trust. Richard D. Shirk: Mr. Shirk is an experienced business executive with over 45 years of experience in the health care and insurance industries and with investment matters; his experience includes service as a trustee, director or officer of various health care companies and nonprofit organizations. He has served on the Board of Trustees and related Committees of SSgA Funds for 25 years and possesses significant experience regarding the operations and - 19 - history of the trust. Bruce D. Taber: Mr. Taber is an experienced business executive with over 40 years of experience in the power generation, technology and engineering industries; his experience includes service as a trustee or director of various investment companies. He has served on the Board of Trustees and related Committees of SSgA Funds for 22 years and possesses significant experience regarding the operations and history of the trust. Scott F. Powers: Mr. Powers is an experienced business executive with over 30 years of experience in the financial services industry; his experience includes service as a trustee, director or officer of various investment companies and charities. He was recently elected to the SSgA Funds’ Board of Trustees and possesses significant experience regarding the operations and history of the trust. Mr. Powers is also the president and chief executive officer of State Street Global Advisors. References to the experience, attributes and skills of Nominees above are pursuant to requirements of the Securities and Exchange Commission (the “SEC”), do not constitute holding out of the Master Trust Board or any Nominee as having any special expertise or experience, and shall not impose any greater responsibility or liability on any such person or on the Master Trust Board by reason thereof. The business address of each Nominee is One Lincoln Street, Boston, Massachusetts 02111-2900. - 20 - Name and Year of Birth Position(s) Held with the Master Trust Funds Term of Office and Length of Time Served(1) Principal Occupation(s) During Past 5 Years; Other Relevant Experience, Attributes and Skills(2) Number of Portfolios in SSgA FM Fund Complex Overseen or to be Overseen by Nominee(4) Other Directorships Held by Trustee During Past 5 Years Nominees who are not “interested persons” of the Master Trust: Incumbent Trustees of Master Trust Michael F. Holland YOB: 1944 Independent Trustee and Chairmanofthe Board State Street Master Funds since 1999 Chairman, Holland & Company L.L.C. (investment adviser) (1995- present). 24 Trustee, State Street Master Funds and State Street Institutional Investment Trust; Director, the Holland Series Fund, Inc.; Director, The China Fund, Inc.; Director, The Taiwan Fund, Inc.; Director, Reaves Utility Income Fund, Inc.; and Director, Blackstone/GSO Loan Funds. William L. Boyan YOB: 1937 Independent Trustee State Street Master Funds since 1999 President and Chief Operations Officer, John Hancock Financial Services (1959–1999) Mr. Boyan retired in 1999. Chairman Emeritus, Children’s Hospital, Boston, MA 24 Trustee, State Street Master Funds and State Street Institutional Investment Trust; Former Trustee of Old Mutual South Africa Master Trust; and Trustee, Children’s Hospital, Boston, MA. - 21 - Name and Year of Birth Position(s) Held with the Master Trust Funds Term of Office and Length of Time Served(1) Principal Occupation(s) During Past 5 Years; Other Relevant Experience, Attributes and Skills(2) Number of Portfolios in SSgA FM Fund Complex Overseen or to be Overseen by Nominee(4) Other Directorships Held by Trustee During Past 5 Years (1984 – 2011); Former Trustee of Old Mutual South Africa Master Trust (investments) (1995 – 2008); Former Chairman, Boston Plan For Excellence, Boston Public Schools (1995 – 2010); Member of Advisory Board of Florida Atlantic University Lifelong Learning Society. Rina K. Spence YOB: 1948 Independent Trustee State Street Master Funds since 1999 President of SpenceCare International LLC (international healthcare consulting) (1999 – present); Chief Executive Officer, IEmily.com (health internet company) (2000 – 2001); Chief 24 Trustee, State Street Master Funds and State Street Institutional Investment Trust; Director, Berkshire Life Insurance Company of America (1993– 2009); Director, IEmily.com, Inc. (2000 – 2010); and Trustee, National Osteoporosis Foundation (2005 – 2008). - 22 - Name and Year of Birth Position(s) Held with the Master Trust Funds Term of Office and Length of Time Served(1) Principal Occupation(s) During Past 5 Years; Other Relevant Experience, Attributes and Skills(2) Number of Portfolios in SSgA FM Fund Complex Overseen or to be Overseen by Nominee(4) Other Directorships Held by Trustee During Past 5 Years Executive Officer of Consensus Pharmaceutical, Inc. (1998 – 1999); Founder, President and Chief Executive Officer of Spence Center for Women’s Health (1994 – 1998); President and CEO Emerson Hospital (1984 – 1994); Trustee, Eastern Enterprise (utilities) (1988 – 2000). Douglas T. Williams YOB: 1940 Independent Trustee; Audit CommitteeChair State Street Master Funds since 1999 President, Oakmont Homeowners Association. President, Mariner Sands Chapel: Executive Vice President and member of Executive Committee, Chase 24 Trustee, State Street Master Funds and State Street Institutional Investment Trust; and Treasurer, Nantucket Educational Trust (2002-2007). - 23 - Name and Year of Birth Position(s) Held with the Master Trust Funds Term of Office and Length of Time Served(1) Principal Occupation(s) During Past 5 Years; Other Relevant Experience, Attributes and Skills(2) Number of Portfolios in SSgA FM Fund Complex Overseen or to be Overseen by Nominee(4) Other Directorships Held by Trustee During Past 5 Years Manhattan Bank (1987 -1999). Mr. Williams retired in 1999. President, Boston Stock Exchange Clearing Corporation, 1981-1982; President, Boston Stock Exchange Depository Trust Company, 1981-1982. New Nominees for Master Trust; All are Incumbent Trustees of Other Funds in SSgA FM Fund Complex William L. Marshall YOB: 1942 New Independent Nominee of State Street Master Funds Initial election for State Street Master Funds. Trustee of SSgA Funds since 1988 April2011toPresent, Chairman(untilApril2011, Chief Executive Officer and President), Wm. L. Marshall Associates, Inc., Wm. L. Marshall Companies, Inc. and the Marshall Financial Group, Inc. (a registered investment 24 Director, Marshall Financial Group, Inc. - 24 - Name and Year of Birth Position(s) Held with the Master Trust Funds Term of Office and Length of Time Served(1) Principal Occupation(s) During Past 5 Years; Other Relevant Experience, Attributes and Skills(2) Number of Portfolios in SSgA FM Fund Complex Overseen or to be Overseen by Nominee(4) Other Directorships Held by Trustee During Past 5 Years adviser and provider of financial and related consulting services); Certified Financial Planner; Member, Financial Planners Association; Director, SPCA of Bucks County, PA; and Director, The Ann Silverman Community Clinic of Doylestown, PA. Patrick J. Riley YOB: 1948 New Independent Nominee of State Street Master Funds Initial election for State Street Master Funds. Trustee of SSgA Fundssince 1988 2002toMay2010,Associate Justice of the Superior Court, Commonwealth of Massachusetts; 1985 to 2002, Partner, Riley, Burke & Donahue, L.L.P. (law firm); 1998 to Present, Independent Director, State Street 24 Board Director and Chairman, SPDR Europe I Plc Board, (2011-Present); Board Director and Chairman, SPDR Europe II, Plc (2013 to Present). - 25 - Name and Year of Birth Position(s) Held with the Master Trust Funds Term of Office and Length of Time Served(1) Principal Occupation(s) During Past 5 Years; Other Relevant Experience, Attributes and Skills(2) Number of Portfolios in SSgA FM Fund Complex Overseen or to be Overseen by Nominee(4) Other Directorships Held by Trustee During Past 5 Years Global Advisors Ireland, Ltd. (investment company); 1998 to Present, Independent Director, SSgA Liquidity plc (formerly, SSgA Cash Management Fund plc); January 2009 to Present, Independent Director, SSgA Fixed Income plc; and January 2009 to Present, Independent Director, SSgA Qualified Funds plc. RichardD.Shirk YOB: 1945 New Independent Nominee of State Street Master Funds Initial election for State Street Master Funds. Trustee of SSgA Funds since 1988 March 2001 to April 2002, Chairman (1996 to March 2001, President and Chief Executive Officer), Cerulean Companies, Inc. (holding company) 24 Board member, AeroCare Holdings (privately held healthcare services company) (February 2003-Present); Board member, Regenesis Biomedical (health care services) (April 2012-Present). - 26 - Name and Year of Birth Position(s) Held with the Master Trust Funds Term of Office and Length of Time Served(1) Principal Occupation(s) During Past 5 Years; Other Relevant Experience, Attributes and Skills(2) Number of Portfolios in SSgA FM Fund Complex Overseen or to be Overseen by Nominee(4) Other Directorships Held by Trustee During Past 5 Years (Retired); 1992 to March 2001, President and Chief Executive Officer, Blue Cross Blue Shield of Georgia (health insurer, managed healthcare); 1998 to December 2008, Chairman, Board Member and December 2008 to Present, Investment Committee Member, Healthcare Georgia Foundation (private foundation); September 2002 to Present, Lead Director and Board Member, Amerigroup Corp. (managed health care); 1999 to Present, Board Member and (since 2001) Investment Committee Member, - 27 - Name and Year of Birth Position(s) Held with the Master Trust Funds Term of Office and Length of Time Served(1) Principal Occupation(s) During Past 5 Years; Other Relevant Experience, Attributes and Skills(2) Number of Portfolios in SSgA FM Fund Complex Overseen or to be Overseen by Nominee(4) Other Directorships Held by Trustee During Past 5 Years Woodruff Arts Center; and 2003 to 2009, Trustee, Gettysburg College. Bruce D. Taber YOB: 1943 New Independent Nominee of State Street Master Funds Initial election for State Street Master Funds. Trustee of SSgA Funds since 1991 1999toPresent,Partner, Zenergy LLC (a technology company providing Computer Modeling and System Analysis to the General Electric Power Generation Division); Until December 2008, Independent Director, SSgA Cash Management Fund plc; Until December 2008, Independent Director, State Street Global Advisors Ireland, Ltd. (investment companies); and Until August 1994, President, 24 None. - 28 - Name and Year of Birth Position(s) Held with the Master Trust Funds Term of Office and Length of Time Served(1) Principal Occupation(s) During Past 5 Years; Other Relevant Experience, Attributes and Skills(2) Number of Portfolios in SSgA FM Fund Complex Overseen or to be Overseen by Nominee(4) Other Directorships Held by Trustee During Past 5 Years Alonzo B. Reed, Inc., (a Boston architect-engineering firm). Nominees who are “interested persons” of the Master Trust: Incumbent Trustee of the Master Trust James E. Ross (3) YOB: 1965 Interested Trustee Trustee of State Street Master Funds since 2007 Chairman and Director, SSgA Funds Management, Inc. (2012 – present); President, SSgA Funds Management, Inc. (2005 – 2012); Senior Managing Director, State Street Global Advisors (2006 – present); and Principal, State Street Global Advisors (2006 – present). Trustee, State Street Master Funds and State Street Institutional Investment Trust; Trustee, SPDR Series Trust; Trustee, SPDR Index Shares Funds; and Trustee, Select Sector SPDR Trust; Trustee, SSgA Active ETF Trust. - 29 - New Nominee for the Master Trust; Nominee is an Incumbent Trustee of Other Funds in SSgA FM Fund Complex Scott F. Powers (3) YOB: 1959 New Interested Nominee of State Street Master Funds. Initial election for State Street Master Funds. Trustee of SSgA Funds since 2013 May2008toPresent,President and Chief Executive Officer of State Street Global Advisors; 2001 – 2008, Chief Executive Officer of Old Mutual Asset Management; Board of Directors, United Way of Massachusetts Bay; Board of Directors of Middlesex School; Incorporator, Cardigan Mountain School 24 None. Each Trustee serves for the lifetime of the trust or until his death, resignation, retirement or removal. The information reported includes the principal occupation during the last five years for each Nominee and other information relating to the professional experiences, attributes and skills relevant to each Nominee’s qualifications to serve as a Trustee of the Master Trust. Messrs. Powers and Ross are Interested Trustees because of their employment by State Street Global Advisors, an affiliate of the Master Trust. The number of portfolios in the fund complex to be overseen by the nominee assumes election of each nominee to the Board of each SSgA FM Trust. - 30 - What are the Master Trust Board’s responsibilities? The Master Trust Board is responsible for overseeing generally the management, activities and affairs of the Master Trust Funds and has approved contracts with various organizations to provide, among other services, day-to-day management required by the Master Trust. The Master Trust Board has engaged SSgA FM to manage the Master Trust Funds on a day-to-day basis. The Master Trust Board is responsible for overseeing SSgA FM and other service providers in the operation of the Master Trust Funds in accordance with the provisions of the 1940 Act, applicable Massachusetts law and regulation, other applicable laws and regulations, and the Master Trust’s declaration of trust. Administrative services to the Master Trust Funds are currently provided by SSgA FM. SSgA FM’s mailing address is State Street Financial Center, One Lincoln Street, Boston, Massachusetts 02111. How is the Master Trust Board Structured? The Master Trust Board has determined that its leadership structure is appropriate in light of the characteristics and circumstances of the Master Trust and each of the Master Trust Funds, including factors such as the number of series or portfolios that comprise the Master Trust, the variety of asset classes those series reflect, the net assets of the Master Trust Funds, the committee structure of the Master Trust, and the management, distribution and other service arrangements of the Master Trust Funds. The Master Trust Board has chosen to select different individuals as Chairman of the Board and as President of the Master Trust. Currently, Mr. Holland, an Independent Trustee, serves as Chairman of the Board and Ellen Needham, who is also an employee of SSgA FM, serves as President of the Master Trust, while Mr. Williams serves as Chairman of the Audit Committee and Mr. Ross, who is also an employee of SSgA FM, serves as a Trustee of the Master Trust. The Master Trust Board believes that this leadership structure is appropriate, since Mr. Ross and Ms. Needham provide the Master Trust Board with insight regarding the Master Trust’s day-to-day management, while Mr. Holland provides an independent perspective on the Master Trust’s overall operation and Mr. Williams provides a specialized perspective on audit matters. During the fiscal year ended December 31, 2012, the Master Trust Board held five meetings and each incumbent Trustee Nominee who was then a member of the Master Trust Board was present for at least 75% of the aggregate number of meetings of the Master Trust Board held during the period for which he or she has been a Trustee and meetings held by all committees on which he or she served during the period that he or she served. The Master Trust has a Nominating Committee, which operates pursuant to a joint charter that has been approved by the Master Trust Board. A copy of the Nominating Committee Charter is attached hereto as Appendix E. The Nominating Committee is comprised entirely of Independent Trustees. The Nominating Committee is responsible for evaluating and recommending the nomination of candidates for election as independent trustees of the Master Trust. A potential nominee must have a college degree or equivalent business experience.The Nominating Committee may take into account a wide variety of factors in considering potential nominees, including (but not limited to):(i) availability and commitment of a candidate to attend - 31 - meetings and perform his or her responsibilities on the Master Trust Board, (ii) relevant industry and related experience, (iii) educational background, (iv) financial expertise, (v) ability, judgment and expertise and (vi) overall diversity of the Master Trust Board’s composition. The Nominating Committee will consider nominees to the Master Trust Board recommended by interestholders. Recommendations should be submitted in accordance with the procedures set forth in the Nominating Committee Charter and should be submitted in writing to the Master Trust, to the attention of the Master Trust’s Secretary, at the address of the principal executive offices of the Master Trust. Interestholder recommendations must be delivered to, or mailed and received at, the principal executive offices of the Master Trust not less than sixty (60) calendar days nor more than ninety (90) calendar days prior to the date of the Master Trust Board or interestholder meeting at which the nominee candidate would be considered for election. During the fiscal year ended December 31, 2012, the Nominating Committee did not meet. How does the Master Trust Board Oversee Risk Management on behalf of the Master Trust Funds? The Master Trust Board has delegated management of the Master Trust to service providers who are responsible for the day-to-day management of risks applicable to the Master Trust. The Master Trust Board oversees risk management for the Master Trust in several ways. The Master Trust Board receives regular reports from both the chief compliance officer and administrator for the Master Trust, detailing the results of the Master Trust’s compliance with its Board-adopted policies and procedures, the investment policies and limitations of the Master Trust Funds, and applicable provisions of the federal securities laws and Internal Revenue Code. As needed, SSgA FM discusses management issues respecting the Master Trust with the Master Trust Board, soliciting the Master Trust Board’s input on many aspects of management, including potential risks to the Master Trust Funds. The Master Trust Board’s Audit Committee also receives reports on various aspects of risk that might affect the Master Trust and offers advice to management, as appropriate. The Trustees of the Master Trust also meet in executive session with the independent counsel to the disinterested Trustees, the independent registered public accounting firm, counsel to the Master Trust, the chief compliance officer and representatives of management, as needed. Through these regular reports and interactions, the Master Trust Board oversees the risk management parameters for the Master Trust, which are effected on a day-to-day basis by service providers to the Master Trust. What are the Master Trust Board’s Committees? The purpose and function of the committees other than the Nominating Committee are described below. The Nominating Committee is described above. Each committee is currently comprised of all of the Independent Trustees of the Master Trust. Audit Committee. The Master Trust has an audit committee (the “Audit Committee”). The Audit Committee meets twice a year, or more often as required, in conjunction with meetings of the Master Trust Board. The Audit Committee oversees and monitors the Master Trust’s internal accounting and control structure, its auditing function and its financial reporting process. The Audit Committee is responsible for selecting and retaining the independent accountants for the Master Trust. The Audit Committee is responsible for approving the audit plans, fees and other material arrangements in respect of the engagement of the independent accountants, including non-audit services performed. The Audit Committee reviews the qualifications of the - 32 - independent accountant’s key personnel involved in the foregoing activities and monitors the independent accountant’s independence. A copy of the Amended and Restated Audit Committee Charter is attached hereto as Appendix F. During the fiscal year ended December 31, 2012, the Audit Committee held two meetings. If the Nominees are elected, the consolidated board likely will adopt a new committee structure to standardize the committees across SSgA FM Trusts. The new committee structure would allow the Master Trust Board to better allocate areas of responsibility among committees of Trustees and the full Board in a manner reasonably designed to enhance effective oversight of the Master Trust Funds by the Master Trust Board. The elected Trustees would determine any new committee structure, which could include the following committees:an audit committee, a valuation committee, a governance committee and a qualified legal and compliance committee. Ownership of Master Trust Interests. The table below sets forth the dollar value of all interests of each Master Trust Fund and of all funds within the family of investment companies held directly or indirectly by each Trustee or Nominee as of August 31, 2013. - 33 - Trustee/Nominee Name of Master Trust Fund DollarRangeofEquity SecuritiesinEachMaster Trust Fund AggregateDollarRangeof EquitySecuritiesinAll Funds Overseen by Trustee or Nominee in Family of Investment Companies Nominees who are not “interested persons” of the Master Trust: William L. Marshall None None Over $100,000 Patrick J. Riley None None Over $100,000 Richard D. Shirk None None Over $100,000 Bruce D. Taber None None Over $100,000 Michael F. Holland None None None William L. Boyan None None None Rina K. Spence None None None Douglas T. Williams None None None Nominees who are “interested persons” of the Master Trust: Scott F. Powers None None None James E. Ross None None None - 34 - Independent Public Accountants. The accounting firm of Ernst & Young LLP (“E&Y”) currently serves as the registered independent public accountant (the “Independent Auditor”) for the Master Trust Funds. The Master Trust Board has selected E&Y as the Independent Auditor to examine and report on the financial statements of the Master Fund for the fiscal year ending December31, 2013. Representatives of E&Y are not expected to be represented at the Master Trust Special Meeting, but a representative of E&Y is expected to be available via telephone during the Master Trust Special Meeting to respond to appropriate questions and will have the opportunity to make a statement if the representative so desires. Audit Fees. For the fiscal years ended December 31, 2012 and December 31, 2011, the aggregate audit fees billed for professional services rendered by E&Y for the audit of the Master Trust’s annual financial statements or services normally provided by E&Y in connection with the Master Trust’s statutory and regulatory filings and engagements were $177,600 and $201,260, respectively. Audit-Related Fees. For the fiscal years ended December 31, 2012 and December 31, 2011, there were no fees for assurance and related services by E&Y reasonably related to the performance of the audit of the Master Trust’s financial statements that were not reported under “Audit Fees” above. Tax Fees. The aggregate tax fees billed for professional services rendered by E&Y for tax compliance, tax advice, and tax planning for the Master Trust in the form of preparation of excise filings and income tax returns for the last two fiscal years ended December 31, 2012 and December 31, 2011 were $39,578 and $43,950, respectively. All Other Fees. For the fiscal years ended December 31, 2012 and December 31, 2011, there were no fees billed for professional services rendered by E&Y for products and services provided by E&Y to the Master Trust, other than the services reported under “Audit Fees,” “Audit-Related Fees” and “Tax Fees” above. For the fiscal years ended December 31, 2012 and December 31, 2011, the aggregate fees for professional services rendered by E&Y for products and services provided by E&Y to SSgA FM and any entity controlling, controlled by, or under common control with SSgA FM that provides ongoing services to the Master Trust that (i) relate directly to the operations and financial reporting of the Master Trust and (ii) were pre-approved by the Master Trust’s Audit Committee were approximately $7,369,600 and $6,643,325, respectively. Subject to certain de minimis exceptions to the pre-approval requirements, before independent accountants are engaged by the Master Trust to render audit or non-audit services, either: (1) The Audit Committee shall pre-approve all auditing services and permissible non-audit services (e.g., tax services) provided to the applicable Master Trust. The Audit Committee may delegate to one or more of its members the authority to grant pre-approvals. Any decision of any member to whom authority is delegated under this section shall be presented to the full Audit Committee at its next regularly scheduled meeting; or - 35 - (2) The engagement to render the auditing service or permissible non-audit service is entered into pursuant to pre-approval policies and procedures established by the Audit Committee. Any such policies and procedures must (1) be detailed as to the particular service and (2) not involve any delegation of the Audit Committee’s responsibilities to SSgA FM. The Audit Committee must be informed of each service entered into pursuant to the policies and procedures. None of the services described under “Audit-Related Fees,” “Tax Fees” or “All Other Fees” were performed in reliance on paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X during the period of time for which such rule was effective. For the fiscal years ended December 31, 2012 and December 31, 2011, the aggregate non-audit fees billed by E&Y for services rendered to the Master Trust and SSgA FM and any entity controlling, controlled by, or under common control with SSgA FM that provided ongoing services to the Master Trust were approximately $22,900,000 and $20,700,000, respectively. E&Y notified the Master Trust’s Audit Committee of all non-audit services that were rendered by E&Y to SSgA FM and any entity controlling, controlled by, or under common control with SSgA FM that provides services to the Master Trust, which services were not required to be pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X, allowing the Master Trust’s Audit Committee to consider whether such services were compatible with maintaining E&Y’s independence. Remuneration of Trustees of the Master Trust. Independent Trustees of the Master Trust are compensated on a calendar year basis. The compensation schedule in effect since January1, 2013 is an annual base retainer fee of $100,000. The Chairman receives an additional $30,000 annual retainer and the Audit Committee Chairman receives an additional $10,000 annual retainer.The Independent Trustees of the Master Trust are paid a fee for each meeting attended of $5,000 (in-person meeting) and $1,250 (telephonic meeting). The Independent Trustees of the Master Trust are reimbursed for travel and other out-of-pocket expenses in connection with meeting attendance. As of the date of the Master Trust Proxy Statement, the Trustees of the Master Trust were not paid pension or retirement benefits as part of the Master Trust’s expenses. The table below shows the compensation that the Trustees received from the Master Trust Funds during the fiscal year ended December 31, 2012.The election of the ten (10) Nominees as Trustees of all of SSgA FM Trusts may result in an increase Trustee-related compensation and expenses borne by some Master Trust Funds, although that increase, if any, is not expected to be substantial. - 36 - Independent Trustee Aggregate Compensation from the Master Trust Funds PensionorRetirement BenefitsAccruedasPart of the Master Trust Funds’ Expenses EstimatedAnnualBenefits Upon Retirement Total Compensation fromtheMaster Trust Funds and Fund ComplexPaidto Trustees William L. Boyan $ 125,000 $ 0 $ 0 $ 125,000 Michael F. Holland $ 155,000 $ 0 $ 0 $ 155,000 Rina K. Spence $ 125,000 $ 0 $ 0 $ 125,000 Douglas T. Williams $ 135,000 $ 0 $ 0 $ 135,000 Interested Trustee James E. Ross $ 0 $ 0 $ 0 $ 0 - 37 - Information regarding the Master Trust Officers. Below are the names, years of birth, mailing address and business experience during the past five years of the principal officers of the Master Trust Funds. None of the officers listed below receives compensation from any of the Master Trust Funds. No changes to the officers of the Master Trust are being proposed. - 38 - Name, Year of Birth and Address Position(s) Held with the Master Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Officers: Ellen M. Needham SSgA Funds Management, Inc. State Street Financial Center One Lincoln Street Boston, MA 02111-2900 YOB: 1967 President Term: Indefinite Elected: 10/12 President and Director, SSgA Funds Management Inc. (June2012–present); Chief Operating Officer, SSgA Funds Management, Inc. (May2010–June 2012); Senior Managing Director, SSgA Funds Management, Inc. (1992–2012); SeniorManaging Director, StateStreet Global Advisors (1992–present).* Ann M. Carpenter SSgA Funds Management, Inc. State Street Financial Center One Lincoln Street Boston, MA 02111-2900 YOB: 1966 Vice President Term: Indefinite Elected: 10/12 Vice President, SSgA Funds Management, Inc. (2008–present); Principal, StateStreet Global Advisors (2005–2008–present).* Laura F. Dell State Street Bank and TrustCompany 4 Copley Place 5th floor Boston, MA 02116 YOB: 1964 Treasurer Assistant Treasurer Term: Indefinite Elected: 11/10 11/08-11/10 Vice President, State Street Bank and Trust Company (2002–present).* Chad C. Hallett State Street Bank and TrustCompany 4 Copley Place 5th floor Boston, MA 02116 YOB: 1969 Assistant Treasurer Term: Indefinite Elected: 09/11 Vice President, State Street Bank and Trust Company (2001–present).* - 39 - Name, Year of Birth and Address Position(s) Held with the Master Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Caroline Connolly State Street Bank and TrustCompany 4 Copley Place 5th floor Boston, MA 02116 YOB: 1975 Assistant Treasurer Term: Indefinite Elected: 09/11 Assistant Vice President, StateStreet Bank and Trust Company (2007–present). Brian Harris State Street Financial Center One Lincoln Street Boston, MA 02111-2900 YOB: 1973 Chief Compliance Officer Term: Indefinite Elected: 11/13 June 2013 to Present, Vice President, State Street Global Advisors and SSgA Funds Management, Inc.; September 2010 to May 2013, Senior Vice President and Global Head of Investment Compliance, BofA Global Capital Management; and July 2008 to August 2010, Director of Compliance, AARP Financial Inc. David K. James State Street Bank and Trust Company 4 Copley Place, 5th Floor Boston, MA 02116 YOB: 1970 Secretary Term: Indefinite Since 2013 Vice President and Managing Counsel, State Street Bank and Trust Company (2009 to present); Vice President and Counsel, PNC Global Investment Servicing (US), Inc. (2006 to 2009). - 40 - What is the required vote? Interestholders of the Master Trust, including each Master Trust Fund and class thereof, will vote collectively as a single class on the election of each Nominee. The election of each Nominee must be approved by the affirmative vote of a plurality of the Master Trust’s interests voting at the Master Trust Special Meeting at which a quorum is present. As a shareholder of the AB Fund, a feeder fund to the Master Fund, your vote will apply indirectly to Proposal 1. What happens if interestholders do not approve the Nominees? If interestholders of the Master Trust do not approve the Nominees, the Master Fund will continue to be managed under the current Trustees, and the Master Trust Board will determine what action, if any, should be taken. What does the Master Trust Board recommend? The Master Trust Board has determined that election of the ten (10) Nominees as Trustees is in the interests of the Master Trust and its interestholders. Accordingly, after consideration of the above factors and other information it considered relevant, the Master Trust Board, including all of the Independent Trustees, unanimously approved the nomination of each of the ten (10) Nominees. The Master Trust Board is unanimously recommending that the interestholders vote “FOR” the election of each of the Nominees. Those interestholders who wish to withhold their vote on any specific nominee(s) may do so when voting. THE MASTER TRUST BOARD HAS UNANIMOUSLY RECOMMENDED THAT INTERESTHOLDERS, INCLUDING THE AB FUND, VOTE “FOR” EACH OF THE NOMINEES IN PROPOSAL 1. THE AB BOARD IS MAKING NO RECOMMENDATION WITH RESPECT TO PROPOSAL 1. - 41 - PROPOSAL 2. TO APPROVE AN AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST FOR THE MASTER TRUST The Master Fund is a series of the Master Trust, which is a Massachusetts business trust. The principal governing document of a Massachusetts business trust is its declaration of trust. The declaration of trust sets out, among other things, the rights and obligations of the trust’s interestholders and of its trustees and officers, and prescribes to a large extent the manner in which the trust, and its constituent series, or funds, will be operated. The Master Trust and each of the Master Trust Funds operates under a Declaration of Trust, governed by the laws of The Commonwealth of Massachusetts (the “Current Declaration”). The Trustees of the Master Trust and the boards of the other SSgA FM Trusts are proposing to amend and restate the Current Declaration, as well as the declarations of trust for the other SSgA FM Trusts. SSgA FM Trusts were formed at different times, and their current declarations of trust differ from one another. Those differences can create inefficiencies in the operations of SSgA FM Trusts that can be disadvantageous to the funds and their interestholders and to SSgA FM. In addition, the terms of the current declarations do not provide for the flexibility and the same limitations of liability that many more recent declarations of trust provide to Massachusetts business trusts and to their trustees and officers. SSgA FM believes that adoption of an amended declaration of trust for each of SSgA FM Trusts will, among other things: (i) promote the Trustees’ flexibility to provide oversight to the funds in SSgA FM Trusts in an efficient and cost-effective manner in the best interests of interestholders; (ii) help SSgA FM Trusts to attract and retain attractive candidates to serve as trustees in the future by providing them with broad indemnification rights and limitations on liability; and (iii) streamline corporate governance among SSgA FM Trusts, potentially resulting in reduction or elimination of costs and delays over time. On the basis of those factors and others, as well as SSgA FM’s recommendation, the Trustees of the Master Trust have unanimously approved and recommend that interestholders of the Master Trust vote to approve an Amended and Restated Agreement and Declaration of Trust (the “Proposed Declaration”), a form of which is included herein as AppendixG. The form of the Proposed Declaration, modified as appropriate, is also being proposed for the other SSgA FM Trusts. Under this Proposal, the Current Declaration would be amended in a number of ways. A number of the changes are described below. These and certain additional changes are also shown in the comparison chart set forth in Appendix H, which compares relevant provisions of the Proposed Declaration with corresponding provisions of the Current Declaration. Not all of the differences between the Proposed Declaration and the Current Declaration are described below or in the chart, so you should carefully review the form of Proposed Declaration in Appendix G. Some of the more significant changes, which in some cases could reduce the ability of interestholders to exert a controlling influence over the Master Fund through voting or other rights, include the following: (i) a change in the vote required to decide certain matters; (ii) changes that would modify the vote required for interestholders to terminate the Master Trust or a series thereof; (iii) a change designed to clarify that one standard of care applies to all Trustees of the Master Trust, without regard to any actual or implied individual expertise or qualifications of any Trustee or any title or special designation (such as audit committee financial expert) a Trustee may hold; - 42 - (iv) changes that expand the circumstances under which Trustees and officers may be indemnified by the Master Trust; (v) changes that would generally allow the Trustees to authorize a merger, consolidation or sale of assets of a series of the Master Trust without interestholder approval under certain circumstances; (vi) changes limiting the ability of interestholders to bring derivative or direct actions; and (vii) changes that would generally allow the Trustees to amend the Declaration of Trust for the Master Trust without a vote of interestholders. If you disagree with any one or more of these changes, you might prefer on balance that the Current Declaration not be amended. If the Proposed Declaration is not approved by interestholders, the Current Declaration will remain in place and the Trustees will consider what action, if any, would be in the best interests of the Master Trust. If this Proposal is approved, SSgA FM plans to review the Master Trust’s current Bylaws and may propose to the Trustees that they adopt Amended and Restated Bylaws for the Master Trust to make consistent or necessary and appropriate changes based on the Proposed Declaration. No interestholder approval would be required for the Amended and Restated Bylaws. If this Proposal is approved by the interestholders, the Proposed Declaration will become effective when a majority of the Trustees of the Master Fund has signed the Proposed Declaration. Summary of Some Important Differences. A summary of some of the important differences (some of which are noted above) between the Proposed Declaration and the Current Declaration is set forth below. Interestholder Rights 1.Required Vote. The Proposed Declaration would standardize the vote required to decide a matter. Unless otherwise required by applicable law, the Proposed Declaration or the Bylaws, a majority of the interests voted would decide any questions and a plurality would elect a Trustee. 2.Interestholder Voting Rights. The Proposed Declaration would modify certain interestholder voting rights. Interestholders would retain their right under the Current Declaration to terminate the Master Trust or any series thereof by vote of interestholders, although the Proposed Declaration would modify the required vote. Under the Current Declaration, interestholders may terminate the Master Trust or any series thereof by the affirmative vote of the holders of not less than two-thirds of the interests of the Master Trust or appropriate series, unless the Trustees recommend such termination, in which case the vote of a majority of the interests of the Master Trust or appropriate series voted on the matter is required. The Current Declaration also provides that the liquidation of a series in which there are interests outstanding may be authorized by an instrument in writing, without a meeting, signed by a majority of the then Trustees, subject to the approval by a 1940 Act Majority. Under the Proposed Declaration, interestholders may terminate the Master Trust by vote of at least 66 2/3% of the interests of each series, voting separately by series and the interestholders of a series of the Master Trust may terminate such series by vote of at least 66 2/3% of the interests of that series. The Proposed Declaration would retain the Trustees’ right under the Current Declaration to terminate the Master Trust or any series thereof, without an interestholder vote, and upon written notice to the affected interestholders, and would also specifically state that any class of a series of the Master - 43 - Trust may be terminated by the Trustees by written notice to interestholders of that class. These changes are further described under (4) below. The Proposed Declaration would also expand the authority of the Trustees to amend the declaration of trust without interestholder approval in certain situations, as described under (3) below. In addition, the Proposed Declaration would expand the Trustees ability to authorize certain mergers, consolidations or sales of assets of the Master Trust or any series thereof without interestholder approval, as described under (5) below. As described under (6) below, the Trustees would also have the authority, under the Proposed Declaration, to organize or assist in organizing a corporation or other organization to take over all of the Master Trust or carry on any business in which the Master Trust directly or indirectly has any interest, and to sell, convey and transfer such property to such organization (among other actions), without interestholder approval, except to the extent required by applicable law. 3.Declaration of Trust Amendment Procedure. Under the Proposed Declaration, the Trustees would generally have the authority to amend the declaration of trust without interestholder approval except when such amendment would affect interestholders’ right to vote granted in Article V, Section1 of the Proposed Declaration,1 and any amendment that is required by law to be approved by interestholders and subject to the further limitations set forth below. The proposed changes would expand, to a certain extent, the Trustees’ current authority to amend the declaration of trust without obtaining an interestholder vote.As a result, under the Proposed Declaration interestholders would have less control over certain possible future amendments to the Master Trust’s organizational document. Under the Current Declaration, the Trustees have the authority to amend the declaration of trust without interestholder approval so long as such amendment does not adversely affect the rights of any interestholder with respect to which such amendment is or purports to be applicable. The proposed changes are designed to give the Trustees more authority to react to future contingencies, changes to applicable law or other changes, and to take action without causing the Master Trust to incur the time and expense of soliciting interestholder approval. In addition, the proposed changes are intended to provide consistency with the proposed declarations of trust for the other SSgA FM Trusts. Notwithstanding the foregoing, the Proposed Declaration would not allow any amendment that impairs the exemption from personal liability of interestholders, former interestholders, Trustees or former Trustees, permits assessments upon interestholders of the Master Trust, or limits rights to indemnification with respect to acts or omissions prior to such amendment. Where an interestholder vote would be required to approve an amendment of the Proposed Declaration (and for consistency generally with the proposed declarations of trust for the other SSgA FM Trusts), approval would require the affirmative vote of the holders of at least a majority of the interests outstanding and entitled to vote on the matter, except that an amendment which in the determination of the Trustees would affect the holders of one or more series or classes of a series of interests but not the holders of all outstanding series or classes 1Under the Proposed Declaration, interestholders would have the power to vote for the election or removal of Trustees, with respect to certain amendments to the Proposed Declaration, with respect to the termination of the Master Trust, or any series or class thereof, unless the Trustees exercise their right to terminate the Master Trust, or a particular series or class, without interestholder approval upon written notice to the affected interestholders, and with respect to such additional matters relating to the Master Trust as may be required by law, the Proposed Declaration, the Bylaws or any registration of the Master Trust with the SEC (or any successor agency) or any state, or as the Trustees may consider necessary or desirable. The Proposed Declaration would modify certain shareholder voting rights under the Current Declaration, as described under (2) above. - 44 - would require the vote of such series or classes affected and no vote of interestholders of a series or class not affected, as determined by the Trustees, would be required. Under the Current Declaration, where interestholder approval is required to approve an amendment, approval requires the vote of a majority of interests voted on the matter, provided, however, that for certain types of amendments, a vote of the holders of not less than two-thirds of the interests of the Master Trust or of a series, or, in certain instances, such other vote as may be established by the Trustees with respect to any series or class, is required. 4.Termination of Master Trust, Series or Classes; Liquidation of Series. Interestholders would retain their right under the Current Declaration to terminate the Master Trust or any series thereof by vote of interestholders, although the Proposed Declaration would modify the required vote. Under the Current Declaration, interestholders may terminate the Master Trust or any series thereof by the affirmative vote of the holders of not less than two-thirds of the interests of the Master Trust or appropriate series, unless the Trustees recommend such termination, in which case the vote of a majority of the interests of the Master Trust or appropriate series voted on the matter is required. The Current Declaration also provides that the liquidation of a series in which there are interests outstanding may be authorized by an instrument in writing, without a meeting, signed by a majority of the then Trustees, subject to the approval by a 1940 Act Majority. Under the Proposed Declaration, interestholders may terminate the Master Trust by vote of at least 66 2/3% of the interests of each series, voting separately by series. By requiring that interestholders vote separately by series to terminate the Master Trust and that each such series approve a proposed termination, the Proposed Declaration would prevent the possibility that exists under the Current Declaration that a large interestholder of a large Master Trust Fund could affect the outcome of a vote to terminate the Master Trust for a Master Trust Fund of which that person or entity is not an interestholder.Under the Proposed Declaration, interestholders of a series of the Master Trust may terminate such series by vote of at least 66 2/3% of the interests of that series. The Proposed Declaration would retain the Trustees’ right under the Current Declaration to terminate the Master Trust or any series thereof, without an interestholder vote, and upon written notice to the affected interestholders, and would also specifically state that any class of a series of the Master Trust may be terminated by the Trustees by written notice to interestholders of that class. The proposed changes would not alter in any way the Trustees’ existing fiduciary obligations to act with due care and in the interestholders’ interests. Before using any new flexibility that the proposed amendment may afford, the Trustees must first consider the interestholders’ interests and then act in accordance with such interests. The Trustees believe that standardizing the termination provision for SSgA FM Trusts may enhance efficiency in administering the various funds. The revised termination provision would also give the Trustees added flexibility to make decisions they believe are in the interestholder’s best interests when considering the termination of the Master Trust or any series or class thereof without causing the Master Trust, series or class to incur the time and expense of soliciting interestholder approval where, in the Trustees’ judgment, the action is in the best interest of interestholders. Notwithstanding the above, if the proposed amendment is approved, the Trustees maintain the right, in their sole discretion, to seek interestholder approval of a proposed termination of the Master Trust or a series or class thereof. - 45 - Trustee Rights and Powers 5.Merger, Consolidation, and Sale of Assets. The Proposed Declaration would allow the Trustees, under certain circumstances, to authorize a merger, consolidation or sale of assets (including, but not limited to, mergers, consolidations or sales of assets between two series of the Master Trust and mergers, consolidations and sales of assets between a series of the Master Trust and a series of any other registered investment company) without interestholder approval. Under the Current Declaration, the Trustees may authorize a merger, consolidation or sale of assets of the Master Trust without interestholder approval. The Current Declaration is silent with respect to a merger, consolidation or sale of assets of a series of the Master Trust. The Trustees believe that standardizing the provisions relating to mergers, consolidations and sales of assets for SSgA FM Trusts may enhance efficiency in administering the various funds. The proposed changes would also give the Trustees added flexibility to make decisions they believe are in the interestholders’ best interests when considering a merger, consolidation or sale of assets of the Master Trust or a series thereof without causing the Master Trust or series to incur the time and expense of soliciting interestholder approval where, in the Trustees’ judgment, the action is in the best interests of interestholders, unless the law otherwise requires it. Any exercise of the Trustees’ increased authority under the Proposed Declaration would be subject to applicable requirements of the 1940 Act and the rules thereunder and applicable Massachusetts law. For example, Rule 17a-8 under the 1940 Act requires reorganizations involving affiliated funds to be approved by the interestholders of the fund being acquired unless certain conditions are satisfied. Because of this regulatory requirement, some transactions will continue to require interestholder approval. Should interestholders approve the Proposed Declaration, interestholders would not have the right to vote under the Master Trust’s organizational document on any reorganization that may be effected without an interestholder vote pursuant to rule 17a-8. 6.Incorporation. The Current Declaration explicitly provides that the Trustees shall have the authority to organize or assist in organizing a corporation or other organization to take over all of the property of the Master Trust or carry on any business in which the Master Trust directly or indirectly has any interest, and to sell, convey and transfer such property to such organization (among other actions) with the approval of a majority of the interests of the Master Trust voted on the matter. Under the Proposed Declaration, the Master Trust or any series may merge or consolidate with, or transfer all or a substantial portion of its assets to, another trust, series or organization. Any such consolidation, merger or transfer may be authorized by the Trustees without the approval of interestholders of the Master Trust or the relevant series unless otherwise required by applicable law. In accordance with this provision and the Trustees’ authority to exercise all powers necessary or appropriate to carry out their responsibility to manage the business of the Master Trust, the Trustees would have the authority to organize or assist in organizing a corporation or other organization to take over all of the property of the Master Trust or a series or carry on any business in which the Master Trust directly or indirectly has any interest, and to sell, convey and transfer such property to such organization (among other actions), without interestholder approval, except to the extent required by applicable law, which does require interestholder approval in certain instances. 7.Authority to Combine Classes. The Proposed Declaration would clarify the Trustees’ authority to combine one or more classes of a series of the Master Trust into a single class within such series, without interestholder approval unless otherwise required by applicable law. The - 46 - Trustees’ exercise of this authority under the Proposed Declaration would be subject to any applicable provisions of the 1940Act and the rules adopted thereunder. The clarification is designed to confirm that the Trustees have the flexibility when considering an intra-fund interest class combination to make decisions that they believe are in interestholders’ best interests, without causing the Master Trust to incur the time and expense of soliciting interestholder approval. The Current Declaration does not contain a similar provision, although nothing herein is intended to suggest that a different result was intended by the Current Declaration. 8.Redemption by Master Trust. The Current Declaration permits the Trustees to redeem interests involuntarily only in specified circumstances identified on page G-12 of this Proxy Statement. The Proposed Declaration expands the Master Trust’s authority to redeem an interestholder’s interests if the Master Trust determines such redemption to be necessary or appropriate, whether or not the reason for such redemption is specifically enumerated in the Proposed Declaration. Certain Other Changes 9.Removal of Trustees. The Proposed Declaration would modify the manner in which Trustees may remove a Trustee. The Proposed Declaration would change the threshold for Master Trust Board action to remove a Trustee from two-thirds of the remaining Trustees, to a majority of the remaining Trustees and a majority of the remaining Trustees who are not “interested persons” of the Master Trust within the meaning of the 1940 Act. The proposed changes are intended to provide consistency with the proposed declarations of trust for the other SSgA FM Trusts. 10.Mechanics for Establishing or Abolishing a Series or Class. The Current Declaration provides that the establishment and designation of any series or class of a series of the Master Trust shall be effective by resolution adopted by a majority of the then Trustees and that the Trustees may, at any time that there are no interests outstanding of any particular series of the Master Trust or class of a series of the Master Trust, abolish such series or class by resolution adopted by a majority of the then Trustees. Each such resolution has the status of an amendment to the Current Declaration.Under the Proposed Declaration, the Trustees may establish and designate a new series or class by vote of the Trustees or by written consent, and may terminate a series or class by written notice to the affected interestholders. The Proposed Declaration is intended to ease the administrative burden and costs to the Master Trust associated with organizing or terminating series or classes. In addition, the proposed changes are intended to provide consistency with the proposed declarations of trust for the other SSgA FM Trusts. 11.Uniform Trustee Standard of Care. The Current Declaration and the Proposed Declaration provide that a Trustee will not be personally liable except by reason of his or her willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the office of Trustee. Section 2 of Article IX of the Proposed Declaration includes language to clarify that any Trustee who serves as chair or co-chair of the Master Trust Board, a member or chair or co-chair of a committee of the Master Trust Board, lead or assistant lead independent Trustee, if any, or an expert on any topic or in any area (including an audit committee financial expert), will not be subject to any greater standard of care or liability because of such position. Although the Current Declaration does not contain comparable - 47 - language, the Master Trust’s current Bylaws, which may be changed by the Trustees at any time and from time to time, provide that the conduct of a Trustee shall be evaluated solely by reference to a hypothetical reasonable person, without regard to any special expertise, knowledge or other qualifications of the Trustee. The proposed change is intended to provide an extra safeguard for the Trustees of the Master Trust, making it clear that one standard of liability applies for all Trustees, without regard to designation of additional responsibilities or titles, or any actual or implied individual expertise or qualifications. The proposed change is also intended to provide consistency with the proposed declarations of trust for the other SSgA FM Trusts. In the 2003 adopting release for disclosure requirements related to the “audit committee financial expert” designation, the SEC stated that “[w]e find no support in the Sarbanes-Oxley Act or in related legislative history that Congress intended to change the duties, obligations or liability of any audit committee member, including the audit committee financial expert, through this provision.” Although this is persuasive guidance, the standard of care imposed on Trustees is a matter governed by Massachusetts law rather than by federal law or regulations. Similarly, a Trustee designated as chairman or co-chairman of the Master Trust Board or any committee should not be held to a stricter standard of liability. The proposed change would make clear that one standard of liability applies for all Trustees. 12.Indemnification of Trustees and Officers. Currently, the Master Trust’s Bylaws, which may be changed by the Trustees at any time and from time to time, govern the Master Trust’s indemnification of Trustees, officers and other covered persons. The Proposed Declaration would move the indemnification provisions to the declaration of trust. Under the Proposed Declaration, a covered person would not be indemnified with respect to any matter as to which such covered person shall have been finally adjudicated in a decision on the merits in any action, suit or other proceeding not to have acted in good faith in the reasonable belief that such covered person’s action was in the best interests of the Master Trust or that such covered person’s action was at least not opposed to the best interests of the Master Trust. A covered person would also not be indemnified under the Proposed Declaration against any liability to the Master Trust or its interestholders arising by reason of such covered person’s willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such covered person’s office. In addition, the Proposed Declaration contemplates mandatory prepayment by the Master Trust of certain expenses of a covered person if certain conditions are met. Further, the Proposed Declaration would establish procedures and approvals related to making certain determinations in connection with indemnification and prepayment of expenses. Section 3 of Article VIII of the Proposed Declaration would create a rebuttable presumption in favor of a Trustee or officer in determining whether the Trustee or officer engaged in conduct for which indemnification is not available or whether there is reason to believe that the Trustee or officer ultimately will be found entitled to indemnification. The Proposed Declaration provides that, in making either of these determinations, the independent Trustees or independent legal counsel will afford the Trustee or officer a rebuttable presumption that the Trustee or officer acted in good faith in the reasonable belief that his or her action was in the best interests of the Master Trust or that his or her action was at least not opposed to the best interests of the Master Trust and has not engaged in willful misfeasance, bad faith, gross negligence, or reckless disregard of his or her duties. This rebuttable presumption is consistent with SEC staff guidance. The staff has stated that it is consistent with Section 17(h) of the 1940 - 48 - Act for independent, non-party trustees and independent legal counsel to rely on a rebuttable presumption that a Trustee or officer has not engaged in disabling conduct. The Proposed Declaration provides some certainty to Trustees and other indemnified persons as to the circumstances where they might be denied indemnification, and make it less likely in most circumstances that a covered person will be denied indemnification. The proposed indemnification provisions are also intended to provide consistency with the proposed declarations of trust for the other SSgA FM Trusts. 13.Interestholder Indemnification. The Proposed Declaration would specify the circumstances in which an interestholder is entitled to indemnification. The Current Declaration provides that no interestholder shall be subject to any personal liability whatsoever to any person in connection with the Master Trust property or the act, obligations or affairs of the Master Trust and that the Master Trust will indemnify and hold an interestholder harmless from and against all claims and liabilities to which such interestholder may become subject by reason of his or her being or having been an interestholder. The Proposed Declaration contemplates that an interestholder would be indemnified against all loss and expense arising from his or her having been held to be personally liable solely by reason of his or her being or having been an interestholder of the Master Trust (or a series thereof), but not for some other reason. 14.Derivative Actions. Under certain circumstances, an interestholder of a corporate entity may have the right to bring a “derivative” action on behalf of the corporate entity, in the name of the corporate entity. The interestholder must typically first make demand on the corporate entity’s governing board, to provide the governing board the opportunity to determine on behalf of the entity whether or not to bring the action. The Proposed Declaration sets forth certain eligibility requirements for an interestholder to bring a derivative action and states that an eligible interestholder may not bring a derivative action on behalf of the Master Trust unless the interestholder has made a prior demand on the Trustees that they bring the action on behalf of the affected series or class. The Proposed Declaration also provides that the Trustees who are independent for purposes of considering the demand must consider any demand within 90 days from the date the demand was made and determine whether commencing or maintaining a suit would be in the best interests of the Master Trust or the affected series or class. In certain circumstances, the Trustees may extend the 90-day review period by 120 days. The Proposed Declaration would also specifically state that, in their sole discretion, the Trustees may submit the decision whether to reject a demand to a vote of interestholders of the Master Trust or any series or class, as appropriate. If the decision whether to reject such demand has been duly submitted to a vote of interestholders, the Master Trust must notify the complaining interestholder of the results of such interestholders’ vote, which shall be binding upon interestholders, within 180 days of the receipt of such demand.Under the Proposed Declaration, any decision by the Trustees to bring or not to bring or to settle any action will be binding upon interestholders. The Proposed Declaration contains requirements and conditions to bringing a derivative action that limit the ability of interestholders to bring derivative actions to a greater extent than under the Current Declaration.The Proposed Declaration is generally in line with the derivative demand statute that applies to Massachusetts corporations. 15.Direct Actions. The Proposed Declaration states that interestholders must obtain authorization from the Trustees to bring a direct action or claim for monetary damages. The Proposed Declaration sets forth the procedures for obtaining authorization to bring a direct action - 49 - or claim and the procedures to be followed by the Trustees in considering such request. The Current Declaration does not contain a similar provision. As a result, the Proposed Declaration limits the ability of an interestholder to bring a direct action or claim against the Master Trust. Although an interestholder may not be required to obtain such authorization under Massachusetts law, the Proposed Declaration is intended to establish procedures for direct actions similar to those proposed for derivative actions. 16.Master Trust Treatment as a Partnership for Tax Purposes. The Proposed Declaration includes a number of provisions that address how the Master Trust will be treated for U.S. federal income tax purposes. The Trustees have discretion under the Current Declaration to determine, among other matters, book capital account balances and to establish procedures for the allocation of realized and unrealized gains and losses, taxable income, gain, loss, and deductions, and any item or items thereof to interestholders and the payment of distributions to interestholders. The Proposed Declaration is intended to clarify and memorialize the methods by which the Master Trust makes such determinations. Additional Changes The proposed changes described below are generally intended to provide consistency with the proposed declarations of trust for the other SSgA FM Trusts. In addition to these and the changes described above, the Proposed Declaration would make certain other changes that are not described herein. The changes described in this Proposal and certain additional changes are shown in the comparison chart set forth in Appendix H. You should also carefully review the form of the Proposed Declaration in Appendix G. · The Proposed Declaration would remove provisions in the Current Declaration relating to the Master Trust’s allocation of ordinary income and expenses and capital gains and losses for federal income tax purposes. Any exercise of the Trustees’ authority under the Proposed Declaration would be subject to applicable law. · The Current Declaration includes specific provisions on the timing for when a suspension of the right of redemption must take effect after a suspension is declared, and the ability of interestholders to revoke a redemption request. The Proposed Declaration does not specifically address some of these matters. Under the Proposed Declaration, redemptions, including suspensions of the right to redeem, would remain subject to applicable law and regulation, including determinations, exemptions, pronouncements and regulatory relief issued or promulgated by appropriate governmental authorities. The 1940 Act generally provides that a registered investment company may not suspend the right of redemption except in certain prescribed instances, such as periods during which the New York Stock Exchange is closed (other than customary weekend and holiday closings) or restricted, periods during which certain emergencies exist, or other periods as the SEC may permit. · The Proposed Declaration would lower the number of Trustees required to take action by written consent. The Current Declaration requires the consent of all Trustees, while the Proposed Declaration provides that the Trustees may act by written consents of a majority of the Trustees then in office. · The Current Declaration provides that a Trustee may delegate his powers to any other Trustee or Trustees for a period not to exceed 6 months, provided that in no case shall less than two Trustees personally exercise the powers granted to the Trustees under the - 50 - Current Declaration. The Proposed Declaration would not include this limitation on the delegation of Trustee powers. ● The Proposed Declaration would add provisions relating to interestholders’ right to inspect the books and records of the Master Trust. The Proposed Declaration would provide that no interestholder shall have any right to examine any books or records of the Master Trust if the Master Trust determines that such examination will for any reason be adverse to the interests of the Master Trust. The Master Trust’s determination that the examination would be adverse to the interests of the Master Trust, and the refusal to permit examination, shall be binding upon the interestholders, and no suit, proceeding or other action shall be commenced or maintained after such decision to reject a demand for examination. The Current Declaration does not contain a similar provision. The changes described above represent a summary of some of the important differences between the Proposed Declaration and the Current Declaration. These and certain additional changes are also shown in the comparison chart set forth in Appendix H, which compares relevant provisions of the Proposed Declaration with corresponding provisions of the Current Declaration. Not all of the differences between the Proposed Declaration and the Current Declaration are described above or in the chart, so you should carefully review the form of the Proposed Declaration in Appendix G. Vote Required Interestholders of all Master Trust Funds vote together as a single class on the approval of the Proposed Declaration. Approval of the Proposed Declaration requires the affirmative vote of two-thirds of the interests of the Master Trust outstanding and entitled to vote at the Master Trust Special Meeting. Interestholders of the Master Trust will vote on Proposal 2 on a Master Trust-level basis. As a shareholder of the AB Fund, a feeder fund to the Master Fund, your vote will apply indirectly to Proposal 2. THE MASTER TRUST BOARD HAS UNANIMOUSLY RECOMMENDED THAT INTERESTHOLDERS, INCLUDING THE AB FUND, VOTE “FOR” PROPOSAL 2. THE AB BOARD IS MAKING NO RECOMMENDATION WITH RESPECT TO PROPOSAL 2. - 51 - PROPOSAL 3. TO CHANGE OR ELIMINATE CERTAIN FUNDAMENTAL INVESTMENT RESTRICTIONS OF THE MASTER FUND As described in the following Proposals 3.A through 3.G, the Master Trust Board unanimously recommends that interestholders of the Master Fund approve certain changes to the Master Fund’s fundamental investment restrictions. Generally, the purpose of these proposed changes is to increase the Master Fund’s investment flexibility by removing outdated and/or what SSgA FM considers to be unnecessarily restrictive policies (in light of current regulatory requirements) and reduce administrative and compliance burdens by simplifying and making these fundamental investment restrictions uniform across the Master Trust Funds and the funds in the other SSgA FM Trusts, to the extent practicable. SSgA FM does not anticipate any change in the way the Master Fund is managed as a result of changing the Master Fund’s fundamental investment restrictions. Background. Proposals 3.A through 3.G relate to current fundamental investment restrictions of the Master Fund that, in the view of SSgA FM and the Master Trust Board, are either outdated or more restrictive than applicable law and regulation require. SSgA FM and the Master Trust Board believe that maintaining outdated and unnecessarily restrictive fundamental investment restrictions could prevent the Master Fund from taking advantage of attractive investment opportunities and/or responding to changing regulations or market developments in the future – at least without incurring the delays and costs that would be associated with seeking interestholder approval. Accordingly, although SSgA FM does not anticipate any change in the way in which the Master Fund is managed as a result of standardizing their fundamental investment restrictions, removing unnecessary fundamental investment restrictions would empower the Master Trust Board to approve changes to the Master Fund’s investment policies in the future without the delay and expense of an interestholder vote. If interestholders vote now to approve the proposed changes to the Master Fund’s fundamental investment restrictions, interestholders will not have the right to vote in the future prior to the Master Fund engaging in an investment practice newly permitted by the Master Fund’s revised fundamental investment restrictions. The proposed changes are intended to meet the requirements of applicable law and regulation, in particular the 1940 Act and the rules and regulations thereunder, while providing the Master Fund with increased flexibility to respond to changes in the regulatory and economic landscape. Moreover, the proposed standardization of the restrictions would simplify the process of monitoring compliance with such restrictions by having such restrictions, to the extent they cover common subject matter, be expressed in the same terms. The discussion in Proposals 3.A through 3.G below highlights the differences between the Master Fund’s current fundamental investment restrictions and, where applicable, a proposed uniform fundamental investment restriction. Interestholders of the Master Fund should consider comparing their Master Fund’s current restrictions with the proposed restrictions. Why an Interestholder Vote is Required. The 1940 Act requires registered investment companies like the Master Fund to have “fundamental” investment restrictions governing certain - 52 - of their investment practices. Investment companies may also voluntarily designate restrictions relating to other investment practices as “fundamental.” Under the 1940 Act, fundamental investment restrictions only may be changed with the approval of a majority of the Master Fund’s outstanding voting securities (as defined in the 1940 Act). Investment restrictions that are designated as non-fundamental may be changed with approval from the Master Trust Board, saving the time and expense associated with interestholder approval in the event a change is to be made. The Master Trust Board unanimously recommends that some of the Master Fund’s current fundamental investment restrictions be modified and that some be eliminated altogether. The substance of, and additional reasons for, these changes are discussed below in each of Proposals 3.A through 3.G Interestholders of the Master Fund may vote in favor of or against any of Proposals 3.A through 3.G affecting the Master Fund. The Master Trust Board, including all of the Independent Trustees, unanimously approved each of Proposals 3.A through 3.G discussed below and recommends that the interestholders of the Master Fund approve each Proposal. PROPOSAL 3.A.TO APPROVE AN AMENDMENT TO THE MASTER FUND’S FUNDAMENTAL INVESTMENT RESTRICTION WITH RESPECT TO CONCENTRATING INVESTMENTS IN AN INDUSTRY Under applicable law, an investment company may not concentrate its investments in any industry or group of industries unless it does so pursuant to a fundamental policy that can only be changed with shareholder approval. In addition, the investment company must concentrate its investments consistent with any policy to do so. Although “concentration” is not defined in the 1940 Act, the SEC has generally regarded a fund as concentrating its investments in an industry if the fund invests 25% or more of its assets in securities of issuers in that industry. The proposed amended fundamental investment restriction is as follows: The [Master] Fund may not purchase any security if, as a result, 25% or more of the [Master] Fund’s total assets (taken at current value) would be invested in a particular industry (for purposes of this restriction, investment companies are not considered to constitute a particular industry or group of industries), except as is consistent with applicable law from time to time and as follows: the [Master] Fund is permitted to invest without limit in “government securities” (as defined in the 1940 Act) and tax-exempt securities issued by a U.S. territory or possession, a state or local government, or a political subdivision of any of the foregoing.The [Master] Fund may concentrate its investments in securities of issuers in the same industry as may be necessary to approximate the composition of the [Master] Fund’s underlying Index. The current fundamental investment restriction of the Master Fund with respect to concentrating investments in an industry is: [The Master Fund] may not purchase securities (other than securities of the U.S. Government, its agencies or instrumentalities) if, as a result of such purchase, more than - 53 - 25% of the [Master Fund]’s total assets would be invested in any one industry. For purposes of applying the terms of this fundamental investment policy, SSgA FM will, on behalf of the Master Fund, make reasonable determinations as to the appropriate industry classification to assign to each issuer of securities in which the Master Fund invests. As a general matter, an industry is considered to be a group of companies whose principal activities, products or services offered give them a similar economic risk profile vis à vis issuers active in other sectors of the economy. The definition of what constitutes a particular industry is therefore an evolving one, particularly for issuers in industries or sectors within industries that are new or are undergoing rapid development. Some issuers could reasonably fall within more than one industry category. For example, some companies that sell goods over the Internet (including issuers of securities in which the Master Fund invests) may initially have been classified as Internet companies, but over time have evolved into the economic risk profiles of retail companies. SSgA FM will use its reasonable efforts to assign each issuer to the category which it believes is most appropriate. The Master Trust Board recommends that the Master Fund’s current fundamental investment restriction with respect to concentrating investments in an industry be amended as proposed.The amendments are intended to conform the Master Trust Funds’ restrictions to the statutory requirements discussed above. In addition, these proposed changes will reduce administrative and compliance burdens by simplifying and making uniform the fundamental investment restrictions with respect to concentrating investments in an industry. SSgA FM does not intend to modify its investment strategy as a result of the proposed change to the Master Fund’s fundamental investment restriction regarding concentration that would exclude tax-exempt securities issued by a U.S. territory or possession, a state or local government, or a political subdivision thereof.The Master Fund would not typically be expected to invest in such securities. PROPOSAL 3.B.TO APPROVE AN AMENDMENT TO THE MASTER FUND’S FUNDAMENTAL INVESTMENT RESTRICTIONS WITH RESPECT TO BORROWING MONEY AND ISSUING SENIOR SECURITIES The 1940 Act requires the Master Fund to state the extent to which they may borrow money and issue senior securities. Under Section 18(f)(1) of the 1940 Act, an open-end investment company may not issue senior securities, except that it may borrow from banks, for any purpose, up to 33 1/3% of its total assets (including the amount borrowed). The proposed amended fundamental investment restriction is as follows: The [Master] Fund may borrow money and issue senior securities to the extent consistent with applicable law from time to time. The current fundamental investment restrictions of the Master Fund with respect to borrowing money and issuing senior securities are: - 54 - [The Master] Fund may not borrow more than 33 1/3% of the value of its total assets less all liabilities and indebtedness (other than such borrowings). [The Master] Fund may not issue any class of securities which is senior to the [Master Fund]’s beneficial interests, to the extent prohibited by the 1940 Act. Generally, the Master Fund’s current fundamental investment restrictions are more restrictive than the 1940 Act requirements. Accordingly, the Master Trust Board recommends that the Master Fund amend its policy so that it will allow the Master Fund to borrow money and issue senior securities to the full extent permitted under applicable law to the extent consistent with the Master Fund’s investment objectives and policies. The proposed changes would automatically conform the Master Fund’s policy more closely to statutory and regulatory requirements, as they exist from time to time, without incurring the time and expense of obtaining interestholder approval to change the restriction. In addition, the proposed changes would reduce administrative and compliance burdens by simplifying and making uniform the fundamental investment restrictions with respect to borrowing money and issuing senior securities. The 1940 Act currently permits an open-end investment company, such as the Master Fund, to borrow money from a bank so long as the ratio which the value of the total assets of the investment company (including the amount of any such borrowing), less the amount of all liabilities and indebtedness (other than such borrowing) of the investment company, bears to the amount of such borrowing is at least 300%. The 1940 Act currently prohibits an open-end investment company from issuing any senior securities, except to the extent it is permitted to borrow money. Borrowing money creates leverage. The use of leverage has the potential to increase returns to interestholders, but also involves additional risks. Leverage increases the volatility of the Master Fund’s investment portfolio and could result in larger losses than if it were not used. If there is a net decrease (or increase) in the value of the Master Fund’s investment portfolio, any leverage will decrease (or increase) the net asset value per interest to a greater extent than if the Master Fund were not leveraged. The use of leverage is considered to be a speculative investment practice and may result in losses to the Master Fund. The Master Fund will typically pay interest or incur other borrowing costs in connection with leverage transactions. PROPOSAL 3.C.TO APPROVE AN AMENDMENT TO THE MASTER FUND’S FUNDAMENTAL INVESTMENT RESTRICTION WITH RESPECT TO MAKING LOANS The 1940 Act requires the Master Fund to state the extent to which they intend to make loans to other persons. The Master Trust Board recommends that the Master Fund’s fundamental investment restriction with respect to making loans be revised to reflect a standard restriction for all the Master Trust Funds. The proposed amended fundamental investment restriction is as follows: The [Master] Fund may make loans, including to affiliated investment companies, to the extent consistent with applicable law from time to time. - 55 - The current fundamental investment restriction of the Master Fund with respect to making loans is: [The Master] Fund may not make loans, except by purchase of debt obligations in which the [Master] Fund may invest consistent with its investment policies, by entering into repurchase agreements, or by lending its portfolio securities. Although SSgA FM does not anticipate any change in the way in which the Master Fund is managed as a result of changing the fundamental investment restriction, the increased flexibility provided by the amendment could assist the Master Fund, in the future, in achieving its investment objective and responding to changes in applicable law or regulation. Under the 1940 Act, generally, the Master Fund may not lend money or property to any person, directly or indirectly, if the investment policies of the Master Fund, as recited in its registration statement, do not permit such a loan or if such person controls or is under common control with the Master Fund.The proposed change would also automatically conform each Master Trust Fund’s lending policy more closely to the exact statutory and regulatory requirements, as they exist from time to time, without incurring the time and expense of obtaining interestholder approval to change the policy. In addition, these proposed changes will reduce administrative and compliance burdens by simplifying and making uniform the fundamental investment restrictions with respect to making loans. Examples of loan transactions into which the Master Fund may enter include repurchase agreements and securities loans. In a repurchase agreement, the Master Fund typically purchases a security from a seller at one price and simultaneously agrees to sell it back to the original seller at an agreed-upon price. When the Master Fund enters into a securities loan, it lends certain of its portfolio securities to broker-dealers or other parties, typically in exchange for a fee, a portion of the dividends or interest accrued on the securities held as collateral, or, in the case of cash collateral, a portion of the income from investment of such cash. In addition, the Master Fund will receive the amount of all dividends, interest and other distributions on the loaned securities. These transactions must be collateralized at all times, but involve risk to the Master Fund if the seller, in the case of repurchase agreements, or the borrower, in the case of securities loans, should default on its obligations. If the Master Fund’s counterparty to these transactions should become involved in bankruptcy or insolvency proceedings, it is possible that the Master Fund may be treated as an unsecured creditor and may be required to return the underlying securities or collateral, as applicable, to the counterparty’s estate.It is also possible that the amount received by the Master Fund upon sale of the collateral may be less than necessary to fully compensate the Master Fund.In addition, the Master Fund may purchase loan participations or otherwise invest in loans or similar obligations, and may make loans directly to issuers, itself or as part of a lending syndicate. The Master Fund may also purchase debt obligations or other similar financial instruments in which the Master Fund may invest consistent with its investment policies. - 56 - PROPOSAL 3.D.TO APPROVE AN AMENDMENT TO THE MASTER FUND’S FUNDAMENTAL INVESTMENT RESTRICTION WITH RESPECT TO INVESTMENT IN COMMODITIES AND COMMODITY CONTRACTS The 1940 Act requires the Master Fund to have a fundamental investment restriction regarding the purchase and sale of commodities. The proposed amended fundamental investment restriction is as follows: The [Master] Fund may purchase or sell commodities to the extent consistent with applicable law from time to time. The current fundamental investment restriction of the Master Fund with respect to investment in commodities and commodity contracts is: [The Master] Fund may not purchase or sell commodities or commodity contracts, except that it may purchase and sell financial futures contracts and options and may enter into foreign exchange contracts and other financial transactions not involving the direct purchase or sale of physical commodities. The proposed amendment would make it clear that the Master Fund may utilize futures contracts, options, options on futures, and other financial or commodity transactions to the extent consistent with applicable law and with the Master Fund’s investment objectives and policies from time to time. At present, the 1940 Act does not set forth a maximum percentage of the Master Fund’s assets that may be invested in commodities. The change is also intended to give the Master Fund maximum flexibility to invest in a variety of modern financial instruments that could technically be considered commodities. SSgA FM has proposed that this change be implemented for existing mutual funds managed by it, and adopted by new mutual funds it manages, in order to reflect the fact that increasing numbers of mutual funds are using investments in commodity transactions to meet their investment objectives. The principal benefit to the Master Fund of this change is the potentially reduced administrative and compliance burdens resulting from the alignment of this restriction with those of the other funds in SSgA FM Trusts. SSgA FM does not anticipate any change in the way in which the Master Fund is managed as a result of changing the Master Fund’s fundamental investment restrictions, although the revised policy would generally provide the Master Fund greater flexibility to enter into commodity transactions in a case where the Master Fund’s investment adviser might consider such transactions appropriate. Exposure to the commodities markets may subject the Master Fund to greater volatility than investments in traditional securities. The value of commodity-linked derivative investments may be affected by changes in overall market movements, commodity price volatility, changes in interest rates, currency fluctuations, or factorsaffecting a particular industry or commodity, such as drought, floods, weather, livestock disease, changes in storage costs, embargoes, tariffs and international economic, political, and regulatory developments. - 57 - PROPOSAL 3.E.TO APPROVE AN AMENDMENT TO THE MASTER FUND’S FUNDAMENTAL INVESTMENT RESTRICTION WITH RESPECT TO INVESTMENT IN REAL ESTATE The 1940 Act requires the Master Fund to have a fundamental policy regarding the purchase and sale of real estate. The proposed amended fundamental investment restriction is as follows: The [Master] Fund may purchase, sell or hold real estate to the extent consistent with applicable law from time to time. The current fundamental investment restriction of the Master Fund with respect to investment in real estate and securities secured by and/or of companies that deal in real estate is: [The Master] Fund may not purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. Currently, the Master Fund’s investment policy restricts its ability to sell real estate even when ownership of the real estate devolves upon the Master Fund through permissible investments. For instance, it is possible that the Master Fund could, as a result of an investment in debt securities of a company that deals in real estate, come to hold an interest in real estate if the issuer defaulted on its debt obligations. Accordingly, the Master Trust Board recommends that this policy be modified to allow the sale of real estate when ownership of real estate results from permissible investments.In addition, the modified investment policy makes clear that the Master Fund may invest in real estate-related securities and real estate-backed securities or instruments to the extent permitted by applicable law.At present, the 1940 Act does not set forth a maximum percentage of the Master Fund’s assets that may be invested in real estate. These proposed changes will also reduce administrative and compliance burdens by simplifying and making uniform the fundamental investment restrictions with respect to real estate. Risks associated with ownership of real estate include possible declines in the value of real estate, lack of availability of mortgage funds, extended vacancies of property, increases in property taxes, losses from casualty or condemnation and changes in general and local economic conditions, tax laws and interest rates, supply and demand, interest rates, zoning laws, regulatory limitations on rents and operating expenses. Securities of companies engaged in the real estate business may be subject to additional risks, such as poor performance by the manager of the company, adverse changes to the tax laws or failure by the company to qualify for tax-free pass-through of income under the Internal Revenue Code of 1986, as amended, and the risk of general declines in stock prices. In addition, some companies engaged in the real estate business have limited diversification because they invest in a limited number of properties, a narrow geographic area, or a single type of property. A company that invests most or all of its assets in mortgages will be subject to additional risks related to mortgage-backed securities, including - 58 - interest rate risk, extension risk, and prepayment risk, and may be highly volatile and lack liquidity. PROPOSAL 3.F.TO APPROVE AN AMENDMENT TO THE MASTER FUND’S FUNDAMENTAL INVESTMENT RESTRICTION WITH RESPECT TO PARTICIPATION IN THE UNDERWRITING OF SECURITIES The 1940 Act requires the Master Fund to state the extent to which it intends to engage in the business of underwriting securities issued by other persons. Under applicable law, a person or company generally is considered to be an underwriter if the person or company participates in the public distribution of securities of other issuers, which involves purchasing the securities from another issuer with the intention of re-selling the securities to the public. From time to time, the Master Fund may purchase securities in a private transaction for investment purposes and later sell the securities to institutional investors. Under these or other circumstances, the Master Fund could possibly be deemed to fall within the technical definition of an underwriter under applicable law. The SEC staff has issued interpretations that clarify that re-sales of privately placed securities by institutional investors, such as funds, do not necessarily make the institutional investor an underwriter in these circumstances. The 1940 Act generally prohibits a diversified mutual fund, such as the Master Fund, from making any commitment as underwriter, if immediately thereafter the amount of its outstanding underwriting commitments, plus the value of its investments in securities of issuers (other than investment companies) of which it owns more than 10% of the outstanding voting securities, exceeds 25% of the Master Fund’s total assets. The proposed amended fundamental investment restriction is as follows: The [Master] Fund may underwrite securities to the extent consistent with applicable law from time to time. The current fundamental investment restriction of the Master Fund with respect to participation in the underwriting of securities is: [The Master] Fund may not underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. The Master Trust Board recommends that this policy be amended as proposed in order to reduce administrative and compliance burdens by simplifying and making uniform the fundamental investment restrictions with respect to underwriting of securities. The Master Fund has no intention of participating in the underwriting of securities (other than to the extent the Master Fund may be deemed an underwriter under federal securities laws by reason of acquisitions and distributions of portfolio securities). PROPOSAL 3.G.TO APPROVE THE ELIMINATION OF THE MASTER FUND’S FUNDAMENTAL INVESTMENT RESTRICTIONS WITH RESPECT TO DIVERSIFICATION OF INVESTMENTS The current fundamental investment restrictions of the Master Fund with respect to diversification of investments are: - 59 - [The Master Fund] may not with respect to 75% of its total assets, invest in the securities of any issuer if, immediately after such investment, more than 5% of the total assets of the [Master Fund] (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. Government or its agencies or instrumentalities. [The Master] Fund may not with respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. Neither the 1940 Act nor SEC rules require that funds state a fundamental investment policy with respect to diversification of investments.The Master Fund is classified as a “diversified” fund as defined in the 1940 Act. Under the 1940 Act, a “diversified” fund generally may not, with respect to 75% of its total assets, invest more than 5% of its total assets in the securities of any one issuer or own more than 10% of the outstanding voting securities of such issuer (except U.S. Government securities, cash, cash items, or the securities of other investment companies). The remaining 25% of the fund’s total assets is not subject to this restriction. If this Proposal is approved, the Master Fund would remain subject to the 1940 Act requirement that a future change in classification from a diversified fund to a non-diversified fund would need to be approved by interestholders. The Master Trust Board believes it is not in the Master Fund’s best interest to maintain unnecessary fundamental policies. Accordingly, the Master Trust Board recommends that the Master Fund’s fundamental investment restrictions with respect to diversification of investments be eliminated. Vote Required Interestholders of the Master Fund are entitled to vote on each of Proposals 3.A through 3.G. Approval of each of Proposals 3.A through 3.G requires the affirmative vote of a 1940 Act Majority.If one or more of Proposals 3.A through 3.G is not adopted by the Master Fund’s interestholders, the corresponding current fundamental investment restriction(s) of the Master Fund set forth in this Proxy Statement will remain in effect and the Trustees will consider what action, if any, would be in the best interests of interestholders. The adoption of any of these Proposals is not contingent on the adoption of any other Proposal by interestholders of the Master Fund. As a shareholder of the AB Fund, a feeder fund to the Master Fund, your vote will apply indirectly to Proposals 3.A through 3.G. THE MASTER TRUST BOARD HAS UNANIMOUSLY RECOMMENDED THAT INTERESTHOLDERS OF THE MASTER FUND, INCLUDING THE AB FUND, VOTE “FOR” PROPOSALS 3.A THROUGH 3.G. THE AB BOARD IS MAKING NO RECOMMENDATION WITH RESPECT TO PROPOSALS 3.A THROUGH 3.G. - 60 - PROPOSAL 4.TO CONVERT THE MASTER FUND’S INVESTMENT OBJECTIVE FROM FUNDAMENTAL TO NON-FUNDAMENTAL The investment objective of the Master Fund is: The investment objective of the [Master] Fund is to replicate as closely as possible, before expenses, the performance of the Standard & Poor’s 500 Index. The investment objective of the Master Fund is “fundamental,” meaning that it only may be changed by a vote of interestholders of the Master Fund. The Master Trust Board unanimously recommends that interestholders approve the proposal to make the Master Fund’s objective non-fundamental. If approved, this change will enable the Master Trust Board to change the Master Fund’s investment objective without the necessity of an interestholder vote. SSgA FM recommended this change to the Master Trust Board. SSgA FM has no present intention of recommending to the Master Trust Board that it consider changing the Master Fund’s investment objective as a result of this increased flexibility. However, making this change will empower the Trustees to approve changes to the Master Fund’s investment objective in the future in response to changing market conditions or other developments without the delay and expense of an interestholder vote.In addition, this change would bring the Master Fund in line with other funds in SSgA FM Trusts and with what SSgA FM considers to be general current industry practice. If the Trustees were ever to approve a change to a Master Fund’s investment objective, interestholders would receive advance notice and the prospectus would be modified accordingly. If this proposal is approved, interestholders will not have the right to vote on any future change to a Master Fund’s investment objective. If this Proposal is not adopted by the Master Fund’s interestholders, the Master Fund’s investment objective will remain fundamental and any future changes to the Master Fund’s investment objective will require interestholder approval. Vote Required The Master Fund will vote separately from other Master Trust Funds on this Proposal. Approval of this Proposal requires the affirmative vote of a 1940 Act Majority.All interests of the Master Fund vote together as a single class on this Proposal. As a shareholder of the AB Fund, a feeder fund to the Master Fund, your vote will apply indirectly to Proposal 4. THE MASTER TRUST BOARD HAS UNANIMOUSLY RECOMMENDED THAT INTERESTHOLDERS OF THE MASTER FUND, INCLUDING THE AB FUND, VOTE “FOR” PROPOSAL 4. THE AB BOARD UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE “AGAINST” PROPOSAL 4 BECAUSE THE AB FUND WOULD NOT HAVE THE RIGHT TO VOTE ON ANY FUTURE CHANGES TO THE MASTER FUND’S INVESTMENT OBJECTIVE. - 61 - AB FUND PROPOSAL PROPOSAL 5.TO CHANGE OR ELIMINATE THE AB FUND’S FUNDAMENTAL INVESTMENT RESTRICTIONS TO THE EXTENT THAT CORRESPONDING CHANGES TO THE MASTER FUND’S FUNDAMENTAL INVESTMENT RESTRICTIONS ARE APPROVED BY THE MASTER FUND’S INTERESTHOLDERS. The AB Fund seeks to achieve it investment objective by investing substantially all of its investable assets in the Portfolio.Currently, the AB Fund’s investment policies are substantially similar to those of the Master Fund.If interestholders approve the proposed changes to the Master Fund’s fundamental investment restrictions described in Proposals 3.A through 3.G, the AB Fund’s fundamental investment restrictions would be more restrictive than those of the Master Fund.Accordingly, the AB Board has approved corresponding changes to the AB Fund’s fundamental investment restrictions which, if approved by the AB Fund’s shareholders, would become effective upon the approval by the Master Fund’s interestholders of the proposed changes to the Master Fund’s fundamental investment restrictions in Proposals 3.A through 3.G. The following table compares the AB Fund’s current fundamental restrictions and the proposed fundamental restrictions that would become effective if the changes outlined in Proposal 3 are approved for the Master Fund.The rationale for each of the proposed changes to the Master Fund’s investment restrictions is described in the discussion of Proposals 3.A thorough 3.G.In each case, the same rationale applies to the proposed changes to the fundamental investment restrictions for the AB Fund set forth below. - 62 - Proposal Investment Restriction Current Restriction Proposed Restriction 5.A Concentration of Investments [The AB Fund may not] purchase securities (other than securities of the U.S. Government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the Portfolio’s total assets would be invested in any one industry. The AB Fund may not purchase any security if, as a result, 25% or more of the AB Fund’s total assets (taken at current value) would be invested in a particular industry (for purposes of this restriction, investment companies are not considered to constitute a particular industry or group of industries), except as is consistent with applicable law from time to time and as follows: the AB Fund is permitted to invest without limit in “government securities” (as defined in the 1940 Act) and tax-exempt securities issued by a U.S. territory or possession, a state or local government, or a political subdivision of any of the foregoing.The AB Fund may concentrate its investments in securities of issuers in the same industry as may be necessary to approximate the composition of the AB Fund’s underlying Index. 5.B Borrowing Money and Issuing Senior Securities [The AB Fund may not] borrow more than 33 1/3% of the value of its total assets less all liabilities and indebtedness (other than such borrowings). The AB Fund may borrow money in an amount not more than 1/3 of the current value of its net assets as a temporary measure for extraordinary or emergency purposes and enter into reverse repurchase agreements or dollar roll transactions, and it may pledge, mortgage or hypothecate not more than 1/3 of such assets to secure such borrowings (it is intended that money would be borrowed only from banks and only The AB Fund may borrow money and issue senior securities to the extent consistent with applicable law from time to time. - 63 - either to accommodate requests for the withdrawal of beneficial interests (redemption of shares) while effecting an orderly liquidation of portfolio securities or to maintain liquidity in the event of an unanticipated failure to complete a portfolio security transaction or other similar situations) or reverse repurchase agreements, provided that collateral arrangements with respect to options and futures, including deposits of initial deposit and variation margin, are not considered a pledge of assets for purposes of this restriction and except that assets may be pledged to secure letters of credit solely for the purpose of participating in a captive insurance company sponsored by the Investment Company Institute. [The AB Fund may not] issue any class of securities that is senior to the Portfolio’s beneficial interests, to the extent prohibited by the 1940 Act, provided that, for the AB Fund, collateral arrangements with respect to options and futures, including deposits of initial deposit and variation margin, are not considered to be the issuance of a senior security for purposes of this restriction. 5.C Lending [The AB Fund may not] make loans, except by purchase of debt obligations in which the Portfolio may invest consistent with its investment policies, by entering into repurchase agreements, or by lending its portfolio securities.In addition, the AB Fund may not make loans to other persons except: (a)through the lending of the Fund’s portfolio securities and provided that The AB Fund may make loans, including to affiliated investment companies, to the extent consistent with applicable law from time to time. - 64 - any such loans not exceed 30% of the Fund’s net assets (taken at market value); (b) through the use of repurchase agreements or the purchase of short-term obligations; or (c) by purchasing a portion of an issue of debt securities of types distributed publicly or privately. 5.D Investments in Commodities [The AB Fund may not] purchase or sell commodities or commodity contracts, except that it may purchase and sell financial futures contracts and options and may enter into foreign exchange contracts and other financial transactions not involving the direct purchase or sale of physical commodities. The AB Fund may purchase or sell commodities to the extent consistent with applicable law from time to time. 5.E Investments in Real Estate [The AB Fund may not] purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. In addition, the AB Fund may not purchase or sell interests in oil, gas or mineral leases. The AB Fund may purchase, sell or hold real estate to the extent consistent with applicable law from time to time. 5.F Underwriting Securities [The AB Fund may not] underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. The AB Fund may underwrite securities to the extent consistent with applicable law from time to time. 5.G Diversification [The AB Fund may not] with respect to 75% of its total assets, invest in the securities of any issuer if, immediately after such investment, This restriction would be removed. - 65 - more than 5% of the total assets of the Portfolio (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. Government or its agencies or instrumentalities; With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. - 66 - Vote Required Shareholders of the AB Fund are entitled to vote on each of Proposals 5.A through 5.G. Approval of Proposals 5.A through 5.G requires the affirmative vote of a 1940 Act Majority.All shares of the AB Fund vote together as a single class on these Proposals. The proposed changes to each fundamental investment restriction will become effective only if the proposed changes are (1) approved by the AB Fund’s shareholders, and (2) the corresponding changes to the Master Fund’s fundamental investment restrictions, described in Proposal 3 are approved, are approved by interestholders of the Master Fund.If one or more of Proposals 5.A through 5.G is not adopted by the AB Fund’s shareholders, the current fundamental investment restriction(s) of the AB Fund set forth in this Proxy Statement will remain in effect and the AB Trustees will consider what action, if any, would be in the best interests of shareholders. THE AB BOARD UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” PROPOSALS 5.A THROUGH 5.G. SHAREHOLDER PROPOSALS As a general matter, the AB Fund does not hold annual or other regular meetings of shareholders.Shareholders wishing to submit proposals for inclusion in a proxy statement for a subsequent shareholders’ meeting should send their written proposals to the American Beacon S&P 500 Index Fund at 4151Amon Carter Boulevard, MD 2450, Fort Worth, Texas 76155, Attn: Rosemary K. Behan, so as to be received a reasonable time before the proxy solicitation for that meeting is made.Shareholder proposals that are submitted in a timely manner will not necessarily be included in the AB Fund’s proxy materials.Inclusion of such proposals is subject to limitations under the federal securities laws.In addition, the AB Fund is required to convene a special shareholders’ meeting upon written request for such a meeting by shareholders owning at least ten percent (10%) of the AB Fund’s outstanding shares entitled to vote. OTHER BUSINESS Management knows of no business to be presented to the Meeting other than the matters set forth in this Proxy Statement, but should any other matter requiring a vote of shareholders arise, the proxies will vote thereon according to their best judgment and in the best interests of the AB Fund. SHAREHOLDER REPORTS The AB Fund’s most recent Annual and Semi-Annual Reports have previously been sent to shareholders and may be obtained without charge by going to www.americanbeaconfunds.com, calling toll-free 1-800-658-5811 or by writing to the AB Fund at 4151Amon Carter Boulevard, MD 2450, Fort Worth, TX76155. - 67 - Dated:December [], 2013 - 68 - APPENDIX A OWNERSHIP OF MASTER FUND SHARES 5% Shareholders of a Class of the Master Fund (As of October 31, 2013) As of October 31, 2013, the following shareholders owned of record 5% or more of the issued and outstanding shares of the Master Fund. Such shares may be held pursuant to a shareholder servicing arrangement in omnibus accounts for underlying shareholders: Name and Address Number of Shares Percentage of Ownership SSgA S&P 500 Index Fund SSgA Funds One Lincoln Street Boston, Massachusetts 02111-2900 42.44% American Beacon S&P 500 Index Fund American Beacon Advisors, Inc. 4151 Amon Carter Blvd., MD 2450 Fort Worth, Texas 76155 35.18% State Street Equity 500 Index Fund State Street Institutional Investment Trust P.O. Box 5049 Boston, Massachusetts 02206 22.38% A-1 APPENDIX B MASTER FUND SHARES OF BENEFICIAL INTEREST (As of October 31, 2013) There were 110,582,645.47 shares of the Master Fund issued and outstanding as ofOctober 31, 2013. B-1 APPENDIX C AB FUND SHARES OF BENEFICIAL INTEREST (As of November 25, 2013) There were 1,128,748.508 Investor Class shares and 37,931,692.094 Institutional Class shares of the AB Fund issued and outstanding as ofNovember 25, 2013. C-1 APPENDIX D OWNERSHIP OF AB FUND SHARES 5% Shareholders of a Class of the AB Fund (As of November 25, 2013) As of the Record Date, the AB Fund’s shareholders of record and/or beneficial owners (to the Trust’s knowledge) who owned 5% or more of each class of the AB Fund’s shares are set forth below: Name and Address Class No. of Shares Owned % of Shares CHARLES SCHWAB & CO. FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS ATTN MUTUAL FUND OPS 9601 E. PANORAMA CIRCLE ENGLEWOOD, CO 80112-3441 Investor 25% TD AMERITRADE INC. FOR THE EXCLUSIVE BENEFIT OF OUR CLIENTS P.O. BOX 2226 OMAHA, NE 68103-2226 Investor 20% NATIONAL FINANCIAL SERVICES CORP. FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS ATTN MUTUAL FDS 5TH FLOOR ONE WORLD FINANCIAL CENTER NEW YORK, NY10281-1003 Investor 20% JP MORGAN CHASE BANK TTEE $UPER $AVER CAP ACCUM PLAN FOR EE OF PTP AMR CORP SUBSID C/O JP MORGAN/AMERICAN CENTURY RPS P.O. BOX 419784 KANSAS CITY, MO 64141-6784 Institutional 93% D-1 APPENDIX E MASTER TRUST NOMINATING COMMITTEE CHARTER STATE STREET MASTER FUNDS STATE STREET INSTITUTIONAL INVESTMENT TRUST NOMINATING COMMITTEE CHARTER SEPTEMBER 19, 2013 Mission Statement The Board of Trustees (each, a “Board”) of each of State Street Institutional Investment Trust and State Street Master Funds (each, a “Trust”) has adopted this charter to govern the activities of the Nominating Committee of each Board (each, a “Nominating Committee”). This Charter applies separately to each Trust, and the Board and Nominating Committee thereof, and shall be interpreted accordingly. Unless otherwise stated herein or required by the context, each singular reference herein to the Board, Trust and Nominating Committee shall be construed as a reference to each Trust or Board or Nominating Committee thereof, as applicable. The Nominating Committee is a committee of the Board created to assist the Board in fulfilling its duty to fill vacancies in the Board. The Nominating Committee of the Board is responsible for evaluating and recommending the nomination of candidates for election as independent trustees of the Trust. The scope of the Nominating Committee’s responsibilities and its structure, process and membership requirements are set forth in this charter (the “Charter”). Organization The membership of the Nominating Committee shall consist entirely of those trustees who are not “interested persons,” within the meaning of the Investment Company Act of 1940, as amended (“Independent Trustees”), of the Trust; however, the Nominating Committee need not be comprised of all of the Independent Trustees. The Nominating Committee may designate one or more members to serve as Chair or Co-Chair of the Nominating Committee, as the case may be, but need not make such a designation. The Nominating Committee shall report to the Board of Trustees as to the results of its meetings and activities. Authority and Responsibilities The Nominating Committee, in discharging its responsibilities under this Charter, may, in addition to other actions it deems appropriate, consider taking one or more of the actions described below: 1. To make nominations for Independent Trustee membership on the Board. A potential nominee must have a college degree or equivalent business experience. The Nominating Committee may take into account a wide variety of factors in considering potential nominees, including (but not limited to): (i) availability and commitment of a candidate to attend meetings and perform his or her responsibilities on the Board, (ii) relevant industry and related experience, (iii) educational background, (iv) financial expertise, (v) ability, judgment and expertise and (vi) overall diversity of the Board’s composition. E-1 2. When identifying potential nominees for a Board, the Nominating Committee may consider candidates recommended by the following sources: (i) the Trust’s current Trustees; (ii) the Trust’s officers; (iii) the Trust’s investment adviser, sub-advisers or administrator; (iv) shareholders of the Trust (see below); or (v) any other source the Nominating Committee deems to be appropriate. The Nominating Committee may consider qualified incumbent trustees of other trusts and/or funds managed and/or advised by SSgA Funds Management, Inc. for the purpose of achieving fund board consolidations and related efficiencies or any other objective that it determines to be in the best interests of the Trust and its shareholders. The Nominating Committee may, but is not required to, retain a third party search firm at the applicable Trust’s expense to identify potential candidates. 3. To consider nominee candidates properly submitted in accordance with Appendix A by shareholders of the Trust on the same basis as it considers and evaluates candidates recommended by other sources. 4. To review Nominating Committee Chair or Co-Chair assignments and Nominating Committee assignments periodically. 5. To consider the structure, operations and effectiveness of the Nominating Committee and review this Charter periodically. 6. To meet as frequently and at such times as circumstances dictate. 7. To hire (and compensate) from time to time independent counsel and any other expert deemed necessary by the Nominating Committee to perform its duties. The Nominating Committee shall have the resources to discharge all of its responsibilities, including but not limited to the authority to select, retain, terminate and approve the fees and other retention terms of special or independent counsel or any other advisers determined to be necessary or appropriate without seeking approval of management of the Trust. Costs incurred by the Nominating Committee in performing its functions under this Charter shall be borne by the Trust. Adopted by State Street Institutional Investment Trust Board of Trustees on September 19, 2013 Adopted by State Street Master Funds Board of Trustees on September 19, 2013 E-2 Procedures for Shareholders to Submit Nominee Candidates (As of September 19, 2013) A shareholder of the Trust, or of any series thereof, if applicable, must follow the following procedures in order to submit properly a nominee recommendation for the Nominating Committee’s consideration. 1. The shareholder must submit any such recommendation (a “Shareholder Recommendation”) in writing to the Trust, to the attention of the Trust’s Secretary, at the address of the principal executive offices of the Trust. 2. The Shareholder Recommendation must be delivered to, or mailed and received at, the principal executive offices of the Trust not less than sixty (60) calendar days nor more than ninety (90) calendar days prior to the date of the Board or shareholder meeting at which the nominee candidate would be considered for election. Shareholder Recommendations will be kept on file for two years after receipt of the Shareholder Recommendation. A Shareholder Recommendation considered by the Nominating Committee in connection with the Nominating Committee’s nomination of any candidate(s) for appointment or election as an independent Trustee need not be considered again by the Nominating Committee in connection with any subsequent nomination(s). 3. The Shareholder Recommendation must include: (i) a statement in writing setting forth (A) the name, age, date of birth, business address, residence address and nationality of the person recommended by the shareholder (the “candidate”), and the names and addresses of at least three professional references; (B) the number of all shares of the Trust (including the series and class, if applicable) owned of record or beneficially by the candidate, the date such shares were acquired and the investment intent of such acquisition(s), as reported to such shareholder by the candidate; (C) any other information regarding the candidate called for with respect to director nominees by paragraphs (a), (d), (e) and (f) of Item 401 of Regulation S-K or paragraph (b) of Item 22 of Rule 14a-101 (Schedule 14A) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), adopted by the Securities and Exchange Commission (or the corresponding provisions of any applicable regulation or rule subsequently adopted by the Securities and Exchange Commission or any successor agency with jurisdiction related to the Trust); (D) any other information regarding the candidate that would be required to be disclosed if the candidate were a nominee in a proxy statement or other filing required to be made in connection with solicitation of proxies for election of directors pursuant to Section 14 of the Exchange Act and the rules and regulations promulgated thereunder or any other applicable law or regulation; and (E) whether the recommending shareholder believes that the candidate is or will be an “interested person” of the Trust (as defined in the Investment Company Act of 1940, as amended) and, if not an “interested person,” information regarding the candidate that will be sufficient, in the discretion of the Board or the Nominating Committee, for the Trust to make such determination; (ii) the written and signed consent of the candidate to be named as a nominee and to serve as a Trustee if elected; (iii) the recommending shareholder’s name as it appears on the Trust’s books; (iv) the number of all shares of the Trust (including the series and class, if applicable) owned beneficially and of record by the recommending shareholder; (v) a complete description of all arrangements or understandings between the recommending shareholder and the candidate and any other person or persons (including their names) pursuant to which the recommendation is being made by the recommending shareholder including, without limitation, all direct and indirect compensation and other material monetary agreements, arrangements and understandings between the candidate and recommending shareholder during the past three years; and (vi) a brief description of the candidate’s relevant background and experience for membership on the Board, such as qualification as an audit committee financial expert. E-3 4. The Nominating Committee may require the recommending shareholder to furnish such other information as it may reasonably require or deem necessary to verify any information furnished pursuant to paragraph 3 above or to determine the eligibility of the candidate to serve as a Trustee of the Trust or to satisfy applicable law. If the recommending shareholder fails to provide such other information in writing within seven days of receipt of a written request from the Nominating Committee, the recommendation of such candidate as a nominee will be deemed not properly submitted for consideration, and the Nominating Committee will not be required to consider such candidate. E-4 APPENDIX F MASTER TRUST AUDIT COMMITTEE CHARTER STATE STREET MASTER FUNDS STATE STREET INSTITUTIONAL INVESTMENT TRUST (each a “Trust”) Amended and Restated Audit Committee Charter Statement of Policy The Audit Committee shall oversee the Trust’s accounting and financial reporting policies and practices and its internal controls. The Audit Committee shall oversee the quality and objectivity of the Trust’s financial statements and the independent audit of the financial statements. The Audit Committee shall select, oversee and set the compensation of the Trust’s independent accountants and act as a liaison between the Trust’s independent accountants and the Board of Trustees. The Audit Committee’s role is limited to oversight. Trust management is responsible for fund accounting and internal control systems and the independent accountants are responsible for conducting a proper audit of the Trust’s financial statements. Membership The Audit Committee shall be comprised of as many Trustees as the Board of Trustees shall determine, none of whom shall be an “interested person” of the Trust, as defined in Section 2(a)(19) of the Investment Company Act of 1940, as amended. Responsibilities and Duties The Audit Committee policies and procedures shall remain flexible to facilitate the Audit Committee’s ability to react to changing conditions and to generally discharge its functions. The following listed committee responsibilities describe areas of attention in broad terms. The Audit Committee shall: 1.Act as a liaison between the Trust’s independent accountants and the Board of Trustees. 2.Select, retain or terminate the Trust’s independent accountants based on an evaluation of their independence and nature and performance of the audit services and other services. 3.Receive specific representations from the independent accountants as to their independence. 4.Review and approve the fees charged by the independent accountants for audit and non-audit services. 5.Review with the independent accountants arrangements for and scope of annual audit and any special audits including the form of any opinion proposed to be rendered to the Board of Trustees and shareholders. 6.Discuss with the independent accountants any matters of concern relating to the Trust’s financial statements. 7.Discuss with the independent accountants their judgments about the quality and objectivity of the Trust’s financial reporting. F-1 8.Consider with the independent accountants their comments on the Trust’s accounting and financial reporting policies, practices and internal controls and management’s responses thereto, including the effect on the Trust of any recommendation of changes in accounting principles or practices by management or the independent accountants. 9.Review with the independent accountants the form of opinion to be rendered to the Board of Trustees and the shareholders. 10.Review and pre-approve all of the audit and non-audit services proposed to be provided to the Trust by the independent accountants. 11.Review and pre-approve all non-audit services proposed to be provided by the Trust’s independent accountants to the investment adviser or any of its subsidiaries or affiliates that provide services to the Trust. 12.Investigate any improprieties or suspected improprieties in Trust financial and accounting operations. 13.Report to the Board of Trustees regularly on the Audit Committee’s activities and make any necessary recommendations as to the Trust’s accounting and financial reporting policies, practices and its internal controls. 14.Recommend any changes to this Charter to the Board of Trustees as necessary. 15.Review with counsel legal and regulatory matters that have a material impact on the Trust’s financial and accounting reporting policies, practices or its internal controls. 16.Perform such other functions consistent with this Charter, the Trust’s By-laws and governing law, as the Audit Committee or the Board of Trustees deems necessary or appropriate. F-2 Pre-Approval Requirements Pre-Approval Requirements. Before the independent accountants are engaged by the Trust to render audit or non-audit services, either: 1.
